USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 1 of 34
                                                                Page 1                                                 Page 2
                  UNITED STATES DISTRICT COURT                            1               APPEARANCES
                  NORTHERN DISTRICT OF INDIANA                            2   FOR THE PLAINTIFFS:
                                                                          3     James Bopp, Jr., Esq.
           RYAN KLAASSEN, JAIME CARINI, )
           D.J.B. by and through his )
                                                                                THE BOPP LAW FIRM, PC
           next friend and father, )                                      4     1 South Sixth Street
           Daniel G. Baumgartner, ASHLEE)                                       Terre Haute, IN 47807
           MORRIS, SETH CROWDER, MACEY )                                  5     jboppjr@aol.com
           POLICKA, MARGARET ROTH, and )                                  6
           NATALIE SPERAZZA,               )                                  FOR THE DEFENDANT:
                              )                                           7
                   Plaintiffs, )
                                                                                 Anne K. Ricchiuto, Esq.
                              )
                 -v-            ) CASE NO.
                                                                          8      FAEGRE DRINKER BIDDLE & REATH LLP
                              ) 1:21-cv-238-DRL-SLC                              300 North Meridian Street
           THE TRUSTEES OF INDIANA )                                      9      Suite 2500
           UNIVERSITY,                 )                                         Indianapolis, IN 46204
                              )                                          10      anne.ricchiuto@faegredrinker.com
                   Defendant.      )                                     11
                                                                         12
                                                                         13
                The 30(b)(6) deposition upon oral examination
           of THE TRUSTEES OF INDIANA UNIVERSITY by AARON EDWARD
                                                                         14
           CARROLL, M.D., a witness produced and sworn before me,        15
           Debbi S. Austin, RMR, CRR, Notary Public in and for           16
           the County of Hendricks, State of Indiana, taken on           17
           behalf of the Plaintiffs at the Health Information and        18
           Translational Sciences Building, 410 West 10th Street,        19
           Indianapolis, Indiana, on July 8, 2021, at 8:59 a.m.,         20
           pursuant to the Federal Rules of Civil Procedure.
                                                                         21
                                                                         22
                 STEWART RICHARDSON & ASSOCIATES                         23
                 Registered Professional Reporters                       24
                       (800)869-0873                                     25

                                                                Page 3                                                 Page 4
       1             INDEX OF EXAMINATION                                 1           INDEX OF EXHIBITS (CONT'D.)
       2    EXAMINATION                  PAGE                             2   NUMBER            DESCRIPTION           PAGE
       3    By Mr. Bopp:               5                                  3   Exhibit 12 The Continuum of Pandemic Phases 99
       4                                                                              - 508
       5                                                                  4
       6
                                                                              Exhibit 13 9-26-14 Updated Preparedness and 106
                         INDEX OF EXHIBITS
       7
                                                                          5           Response Framework for Influenza
            NUMBER                DESCRIPTION             PAGE                        Pandemics
       8                                                                  6
            Exhibit 1 Notice of Deposition            6                       Exhibit 14 9-26-14 Appendix: CDC Intervals 108
       9                                                                  7           for a Novel Influenza A Virus
            Exhibit 2 Declaration of Aaron E. Carroll, 7                              Pandemic: State/Local and
      10            M.D., M.S.                                            8           Federal Indicators, Decisions,
      11    Exhibit 3 5-26-21 Indiana University      10                              and Actions
                    Restart Committee                                     9
      12            Recommendations for Fall 2021                             Exhibit 15 Written Request for Religious 115
      13    Exhibit 4 Indiana University COVID-19 FAQs 44                10           Exemption from COVID-19 Vaccine
      14    Exhibit 5 IU COVID Response Surveillance 73                  11   Exhibit 16 7-7-21 Article - Trustees    117
                    and Mitigation Update April 21,
                                                                                      approve plan to open West
      15            2021
      16    Exhibit 6 6-30-21 Indiana University      78
                                                                         12           Lafayette campus to normal
                    COVID-19 Testing Dashboard                                        operations
      17                                                                 13
            Exhibit 7 Graphs from Dashboard               79                  Exhibit 17 7-7-21 Article - Protect Purdue 123
      18                                                                 14           for Fall 2021
            Exhibit 8 Medical Response Team               83             15
      19            Organization                                         16
      20    Exhibit 9 ISDH 2019 Novel Coronavirus              88        17
                    Dashboard and Map                                    18
      21                                                                 19
            Exhibit 10 COVID Data Tracker Weekly Review 90               20
      22            - Interpretive Summary for                           21
                    July 2, 2021
      23
                                                                         22
            Exhibit 11 Management of Infectious and            92        23
      24            Communicable Disease                                 24
      25                                                                 25


                                                                                                1 (Pages 1 to 4)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 2 of 34
                                                     Page 5                                                               Page 6
       1         THE REPORTER: My name is Debbi Austin, an          1    School of Medicine. I'm also the director of the
       2     associate of Stewart Richardson & Associates,          2    Center for Pediatric and -- Pediatric and
       3     One Indiana Square, Suite 2425, Indianapolis,          3    Adolescent Comparative Effectiveness Research. I'm
       4     Indiana. Today's date is July 8, 2021. The time        4    associate dean for research mentoring in the school
       5     is 8:59 a.m. This deposition is being held at the      5    of medicine. I'm a vice chair in the department of
       6     Health Information and Translational Sciences          6    pediatrics, vice president for faculty development
       7     Building, 410 West 10th Street, Indianapolis,          7    at the Regenstrief Institute, and chief health
       8     Indiana. The deponent is Aaron Carroll, M.D.           8    officer for Indiana University.
       9         Will counsel please identify themselves and        9   Q Now, you understand that you have been designated
      10     any persons present with you for the record.          10    by Indiana University Board of Trustees to be the
      11         MR. BOPP: James Bopp, Jr., for plaintiff.         11    30(b)(6) deponent that would be testifying on
      12         MS. RICCHIUTO: Anne Ricchiuto for Indiana         12    behalf of Indiana University?
      13     University.                                           13   A Yes.
      14             AARON EDWARD CARROLL, M.D.,                   14   Q Did you receive a Notice of Deposition about this
      15   having been first duly sworn to tell the truth, the     15    deposition?
      16   whole truth, and nothing but the truth, was examined    16   A Yes.
      17   and testified as follows:                               17        (Deposition Exhibit 1 marked.)
      18   EXAMINATION                                             18   Q Do you recognize that?
      19   BY MR. BOPP:                                            19   A Yes.
      20   Q Good morning. Will you state your full name,          20   Q Note the third page is the subject matters for the
      21     please.                                               21    deposition.
      22   A Aaron Edward Carroll.                                 22   A Yes.
      23   Q And what's your current position?                     23   Q And those are the topics that plaintiffs propose to
      24   A I probably have a few. So I am -- I'm a               24    examine you on in this deposition.
      25     distinguished professor of pediatrics in the IU       25        Do you understand that?


                                                     Page 7                                                               Page 8
       1   A Yes.                                                   1     chief medical officer for Indiana University.
       2   Q And then when you testify, you will not be             2   A It's chief health officer, but yes. It's just
       3    testifying only about your personal knowledge, but      3     somebody might take offense.
       4    you will be testifying about the corporate              4   Q I was looking for it to get it right, and I'm sorry
       5    knowledge of Indiana University on those subjects?      5     about that. Chief health officer.
       6   A Yes. Although I imagine if you ask me questions        6   A No, no worries.
       7    that I think you're asking me personally, I'll ask      7   Q What do those duties encompass?
       8    for clarification, but yes.                             8   A That is a hard question to answer. The position
       9   Q That will be fine. And you can ask for                 9     was just created only a couple of weeks ago, and it
      10    clarifications any time, of course.                    10     was vaguely created because it was at the very end
      11   A Yes.                                                  11     of President McRobbie's term and clearly needs to
      12   Q What did you do to prepare for this deposition?       12     be more settled with the new president, President
      13   A I reviewed the materials that were part of the        13     Whitten's wishes, as well as the executive vice
      14    brief, or the briefs -- I may use wrong words, the     14     president for clinical affairs, Jay Hess.
      15    complaints as far as I saw. I reviewed the             15        But in the short term, it's helping to
      16    documents that IU submitted as well, as well as to     16     reorganize and direct our COVID response and, you
      17    go over this list and feel that I was prepared to      17     know, be prepared for other similar things in the
      18    do so.                                                 18     future.
      19   Q Did you prepare a declaration in this case?           19   Q Now, what have you done with regard to the COVID
      20   A So if a declaration is the affidavit? I just want     20     response? What have you been involved with?
      21    to make -- then yes, I did.                            21   A Probably most aspects, but if we go back to the
      22        (Deposition Exhibit 2 marked.)                     22     very beginning, it would have -- I was one of the
      23   Q Is that your declaration in this case?                23     members of what we called the restart committee.
      24   A Yes.                                                  24     And then later became a member of what we called
      25   Q Now, you identified one of your responsibilities as   25     the medical response team. And mostly I was



                                                                                             2 (Pages 5 to 8)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 3 of 34
                                                     Page 9                                                     Page 10
       1    overseeing our asymptomatic testing and some of         1    originally we worked on what we called the restart
       2    our -- much of our communications efforts about         2    document, which I think our first one was for fall
       3    COVID. And part of the general leadership team, I       3    semester of 2020. But then we later released other
       4    think, that directed and advised leadership and how     4    documents for spring of 2021, summer of 2021, fall
       5    we might move forward.                                  5    of 2021. Those are the primary outputs.
       6   Q Let's talk about the restart committee for a           6   Q I think we're focusing on the fall of 2021.
       7    moment. When was the restart committee formed?          7        (Deposition Exhibit 3 marked.)
       8   A It was soon after campus closed or when we sent        8   Q Let me show you what's been marked as Exhibit 3.
       9    everyone home, so I think it would have been spring     9    Is this the document providing the recommendations
      10    of 2020.                                               10    of the restart committee for the fall of 2021?
      11   Q And what was your role in that committee?             11   A This appears to be the version from May 26th. I
      12   A Member. It was overseen by Jay Hess, and I was        12    can tell you it has been revised since that time.
      13    asked to be a member on it.                            13    But this appears to be that version.
      14   Q And then headed up the asymptomatic testing?          14   Q And I'll be very interested as we go through this,
      15   A Well, it's -- restart was mostly advisory, and so I   15    any revisions that you could point us to.
      16    would say the medical response team was more           16   A Sure.
      17    implementation. And so those were two separate         17   Q Now, as a result of the recommendation on May 26,
      18    roles. So it was not leading asymptomatic testing      18    did IU issue a policy regarding the fall of 2021?
      19    for the restart committee. It would have been more     19   A Yes.
      20    as part of the medical response team.                  20   Q And that is called what?
      21   Q Understood, okay. Now, ultimately the restart         21   A Well, I imagine there were a few policies. I'm not
      22    committee issued recommendations?                      22    sure which one you're getting at.
      23   A Yes.                                                  23   Q Well, I'm referring to the COVID-19 vaccine
      24   Q And when was that done?                               24    requirement.
      25   A Well, it was done a number of times, so I think       25   A Okay, so yes, that is a policy that came out of


                                                   Page 11                                                      Page 12
       1    this. It came probably I would imagine from             1    statements I want to ask you about. All right?
       2    recommendations here.                                   2   A Yes.
       3   Q And then was that policy issued?                       3   Q There is the second paragraph -- or second sentence
       4   A I believe it was right after commencement of 2021.     4    after introduction. "It is a particular threat" --
       5    Commencements were done.                                5    "it" meaning the COVID-19 virus -- "is a particular
       6   Q I mean, as a result of your recommendations on         6    threat for older patients and those with certain
       7    May 26, 2021.                                           7    pre-existing conditions."
       8   A I believe this -- as I said, this is the May 26        8        So when you say -- when this report says "a
       9    version. I'm not sure this was the first version.       9    particular threat," what was the report referring
      10    I can't -- I think there might have been an earlier    10    to?
      11    version of this, and that's the one that --            11   A COVID.
      12   Q Okay. What I'm asking you about is what policies      12   Q No, I mean the adjective particular threat to older
      13    were issued by Indiana University as a result of       13    patients.
      14    this report.                                           14   A I think it's saying that it is a higher risk for
      15   A I do not remember the exact date that the vaccine     15    older patients.
      16    policy was issued, if it was after this, then it       16   Q And what is the difference in risk between older
      17    would have been because of this, but there were --     17    and younger patients --
      18    if this is -- to be honest with you, I don't           18        MS. RICCHIUTO: Object to form.
      19    remember if this is the first version. Whatever it     19   Q -- or persons?
      20    is -- the vaccine policy did come out of the           20        MS. RICCHIUTO: You can answer.
      21    restart org.                                           21   A Of course it matters what you mean by "older" and
      22   Q Let's look at Exhibit 3. Could you turn to page 6.    22    "younger."
      23   A Yes.                                                  23   Q Well, let's say college age, which is, I think,
      24   Q And I'm referring you to, of course, the              24    typically referred to as 18 to 29; is that fair?
      25    introduction that is on page 6. And there's some       25   A Sure.



                                                                                        3 (Pages 9 to 12)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 4 of 34
                                                          Page 13                                                     Page 14
       1   Q All right. And then people over 85.                     1   A If you're talking about a linear scale where we go
       2   A People over 85 I'd say would have a substantially       2    all the way down to babies, I don't know if that is
       3    higher risk of death and of significant illness,         3    true. If you're talking about 18 to 29 going up to
       4    perhaps requiring hospitalization. Both of those         4    the very elderly, then yes.
       5    risks would be much lower in healthy people who are      5   Q The first line of the third paragraph says, "Our
       6    18 to 29.                                                6    overall goal has always been to make it safer to be
       7   Q Now, is it fair to say that the risk of adverse         7    part of the IU community than not to be a part of
       8    affects of a COVID-19 infection for those over           8    it."
       9    85 -- over 85 is over 600 times greater than those       9         What was the goal of the recommendations of
      10    of college age?                                         10    the committee when they issued this report, the
      11        MS. RICCHIUTO: Objection, lack of foundation.       11    overall goal?
      12        You may answer.                                     12   A The overall goal of the -- this report or the first
      13   A It depends what you are referring to as "adverse       13    restart or all restart reports?
      14    risk."                                                  14   Q We're talking about this one.
      15   Q Well, let's say serious morbidity and mortality.       15   A To prepare for the fall semester and give
      16   A The risk of death, yes, absolutely, yes.               16    recommendations on how that could be as safe as
      17   Q Now, is it also true that the risk, adverse risks      17    possible.
      18    increase by age, of COVID-19 infection?                 18   Q Now, what does as safe as possible mean as far as
      19   A I think generally with -- you know, in general, if     19    the goal of the committee's recommendation?
      20    you're lumping all risks together, then yes.            20   A Well, safety is not binary, in the sense that
      21   Q And so the very least risk is those -- the             21    things are safe or unsafe. There is always risk in
      22    youngest, and the greatest risk is for those that       22    the world. And I think our goal was to try to make
      23    are the oldest?                                         23    things as safe as possible while all -- while also
      24   A If we're --                                            24    understanding that we wanted to have a full and
      25        MS. RICCHIUTO: Object to form.                      25    open campus experience.


                                                          Page 15                                                     Page 16
       1   Q When you say "as safe as possible," is that -- are      1    exist; is that right?
       2    we talking about -- I want to try to get specific        2   A I'm not sure I would phrase it that way.
       3    here. Are we talking about COVID spread; is that         3   Q How would you phrase it?
       4    what we're talking about?                                4   A I think that we were attempting, again, to make IU
       5   A I think it refers to -- I think COVID spread is         5    as safe as possible. And one of the secondary
       6    also linked to worse outcomes of getting COVID, and      6    benefits of that was that it was likely, if IU was
       7    so it's all tied up together.                            7    safer, then the communities in which we reside
       8   Q Was the goal to reduce the spread of COVID-19 down      8    become safer. Conversely, if IU was dangerous, we
       9    to zero or as close to zero as we can get?               9    would potentially be a danger to outside
      10   A I would never -- I mean, I think I've said, getting    10    communities.
      11    it to zero is not an attainable goal in the real        11   Q So when you refer to the outside community, the
      12    world, that our goal was to reduce it as much as we     12    goal as you understand it was to make the IU
      13    could. But really, again, in the same vein of           13    constituents safe, and a collateral benefit would
      14    saying to be safer in the IU community than not to      14    be safety for the outside community; is that
      15    be safer, was to make it so that you were less          15    correct?
      16    likely, you know, to see spread or be exposed or        16   A Yes.
      17    get infected if you were part of the IU community       17   Q Were any of the recommendations that were made in
      18    than if you were not.                                   18    the -- by the restart committee in Exhibit 3 based
      19   Q Now, the next sentence says, "This not only            19    on benefit of people outside of the IU campus or
      20    protects IU constituents but also protects the          20    community to make things safer for them while not
      21    communities in which they operate."                     21    having any appreciable benefit to the IU community?
      22        So if I understand that sentence, that the          22        MS. RICCHIUTO: Object to form.
      23    committee's recommendations were based on safety of     23   A I don't think so. I think that our goal was
      24    the IU community, but also the community outside        24    focusing on the IU community with a secondary
      25    the university in which these -- the campuses           25    benefit of -- and that gives me notice here, that



                                                                                         4 (Pages 13 to 16)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 5 of 34
                                                   Page 17                                                           Page 18
       1    this just not only happens to protect IU               1   A I'd say there are a variety of metrics we would
       2    constituents, but those around.                        2    consider. Number of cases, number of severe cases,
       3   Q Are there any particular people in the outside --     3    how we -- you know, how many outbreaks we might
       4    is that all right if I use that phrase, outside?       4    have seen, how our course compared to surrounding
       5   A Sure.                                                 5    communities or Indiana, because again, I think if
       6   Q I want to use what you are comfortable with.          6    we go back to our goal of being safer to be part of
       7   A Okay.                                                 7    the IU community than not, we were -- we could
       8   Q -- outside community, that were considered?           8    benchmark ourselves against those who were not in
       9   A I mean, I'm sure we talked about benefits to the      9    the community, meaning the rest of the state, if
      10    outside community, but I don't recall any time we     10    that's the closest probably benchmark that we would
      11    prioritized, if that's what you're asking, the        11    look at.
      12    outside community.                                    12        But we would look at a variety of metrics I
      13   Q There's a sentence right in the middle of that       13    think.
      14    paragraph that says, "Our systematic [sic]            14   Q May 26, 2021, when this report was issued, how
      15    management and testing, contact tracing,              15    would you characterize, for instance, the incidence
      16    quarantine, and isolation, widespread asymptomatic    16    of positive COVID testing for students? Would you
      17    testing and mitigation, and robust communication      17    say high, low, middle?
      18    and behavioral recommendations were a success         18   A It was --
      19    during the 2020-2021 academic year."                  19        MS. RICCHIUTO: Object to form.
      20        How do you measure -- how does IU measure that    20   A I mean, again, those are all relative terms. But
      21    success? What's the metrics?                          21    compared to other times during the semester, it was
      22   A So first of all, I would say I think you just said   22    on the lower side.
      23    systematic management. It was symptomatic             23   Q So it was low enough that IU viewed it to be a
      24    management. I just want to correct that.              24    success?
      25   Q Thank you.                                           25        MS. RICCHIUTO: Object to form.


                                                   Page 19                                                           Page 20
       1   A I again think that the success is not a single        1   A Again, I think, you know, number of cases, but
       2    point in time. We're talking about the entire 2020     2    that's tightly tied to positivity because of all of
       3    to 2021 academic year.                                 3    the testing that we do.
       4   Q Well, if you want to look at the entire one, isn't    4        We also saw, I think, fewer outbreaks in the
       5    it true that the -- throughout the course of the       5    spring. We certainly did not have the outbreaks in
       6    infections, among IU students, went up; in fact,       6    the Greek houses that we had in the fall. Even in
       7    when the school year started in August of 2020, it     7    the dorms when we did see even I think what we were
       8    was on the way up and then peaked and then came        8    concerned could become outbreaks, we pretty quickly
       9    back down.                                             9    were able to control them. And those are the top
      10   A I had actually --                                    10    line things I think we probably would have -- you
      11         MS. RICCHIUTO: Object to form.                   11    know, off my head.
      12   A I think I would describe it also as it spiked. It    12   Q To IU's knowledge about this subject, how many IU
      13    was not just trickling up at the beginning. Like,     13    students died as a result of COVID infection?
      14    we saw a pretty rapid spike.                          14   A I would need to look at documents for that, but it
      15   Q Right.                                               15    was very small, if any.
      16   A And then it came down. If I was thinking about it    16   Q I think we -- one study reports, and that's in the
      17    again, I'm going from memory, but I believe it        17    affidavit of our expert, that there was one.
      18    actually started to go up again as we approached      18   A That is possible.
      19    Thanksgiving. In December had a better handle on      19   Q Do you know when that death occurred?
      20    it. And then in the spring semester, yes, I           20   A I don't remember exactly, although I do remember
      21    believe much of the spring semester we had a more     21    discussions because we don't -- we don't go into
      22    intense response and kept positivity rates, if        22    medical records and look. So I don't know the
      23    we're just going to go by that, lower.                23    exact details of that student's death,
      24   Q Well, what other metrics would you -- did the        24    unfortunately.
      25    committee consider?                                   25   Q Do you have an approximate time of when it



                                                                                      5 (Pages 17 to 20)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 6 of 34
                                                      Page 21                                                        Page 22
       1    occurred?                                               1   Q Say below 1 percent?
       2   A I don't know off the top of my head. I believe,        2   A I don't want to say it never got above 1 percent
       3    yeah, others might, but I don't.                        3    because it's possible, but it hovered around
       4   Q Now, if we go to the next page, please. The first      4    1 percent.
       5    sentence -- well, of course, at the top we see          5   Q And that's in contrast with the spike we saw
       6    positivity rates; correct?                              6    between August 23, 2020, and September 13, 2020?
       7   A Yes.                                                   7   A Yes. I believe if you were to turn this on your
       8   Q And that's from August 23rd of 2020 to May 9,          8    side, it would follow the course that I described
       9    2021?                                                   9    before, where we spiked pretty quickly, came down,
      10   A Yes.                                                  10    were rising again right before Thanksgiving, came
      11   Q Then this reflects the numbers of tests and the       11    down again in December, and then, you know, most of
      12    positivity rate?                                       12    spring semester kept it pretty low with a trickling
      13   A The number of total tests, the number of positive     13    up towards the end.
      14    tests, and then the percent positive for positivity    14   Q Okay. Now, the first sentence after the chart
      15    rate, yes.                                             15    said, "In developing recommendations for the 2021
      16   Q Now, as I understand the chart, and of course if --   16    fall semester, we are operating under the
      17    if it was bigger, we'd probably -- it would be         17    assumption that the vast majority of our
      18    better.                                                18    constituents will be vaccinated, allowing us to
      19   A Yeah.                                                 19    achieve herd immunity in our community."
      20   Q But is that the positivity rate starting somewhere    20        What did the committee mean or IU mean by
      21    in February, maybe February 14, let's start there,     21    saying "the vast majority"? What are we talking
      22    2021, while not zero, was very close to zero?          22    about?
      23   A Overall, it depends what you mean by "very close,"    23   A Well, again, I would say that this is the restart
      24    of course. But yes, 1 percentish, maybe lower, or      24    committee, which is not necessarily IU.
      25    about 1 percent.                                       25   Q Yes, correct.


                                                      Page 23                                                        Page 24
       1   A I think vast majority means very high. I don't         1    the other ways that immunity can be achieved other
       2    think that there was a number.                          2    than by the vaccine?
       3   Q What would be the range of vast majority?              3   A Those two ways. You're just saying that we
       4        MS. RICCHIUTO: Object to form.                      4    could -- you can achieve -- you get immune either
       5   A I think that that would depend on who you asked.       5    by being vaccinated or by being infected, but those
       6   Q Well, what's the range of opinions among who you       6    are not necessarily equivalent levels of immunity.
       7    would ask?                                              7    Immunity is not binary.
       8        MS. RICCHIUTO: Object to form, no foundation.       8   Q For either one; right? Either the vaccines or
       9   A I mean, I can't speak for everybody. I think a         9    the --
      10    number of people I would think about would say         10   A Well, immunity, the immunity achieved is achieved
      11    somewhere between 70 and 95.                           11    one of two ways. It is just not a binary term.
      12   Q And you understand that that vacc- -- the restart     12   Q Well, what has IU done to try to determine how many
      13    committee understood that requiring -- that having     13    students have been infected by the COVID vaccine?
      14    the vast majority of constituents vaccinated was       14        MS. RICCHIUTO: Lacks foundation.
      15    necessary for herd immunity?                           15   A What do you mean, "been infected"?
      16   A Having the vast majority of people immune would be    16   Q Have been infected by the COVID. What have they
      17    necessary for herd immunity.                           17    done to try to determine how many people have been
      18   Q Okay. And immunity is a good correction there.        18    infected by COVID?
      19    Immunity could be achieved by vaccinations or by       19   A Oh, okay. That's a different -- you said the COVID
      20    having already been infected; correct?                 20    vaccine, so I didn't understand the question. So
      21        MS. RICCHIUTO: Object to form.                     21    you can't be infected by the vaccine.
      22   A It would depend. Again, I think we're using herd      22   Q I was doing that yesterday too, so I apologize.
      23    immunity as a broad term. It's not the same as         23   A So infected by COVID?
      24    immunity.                                              24   Q Yes.
      25   Q Well, what about my question? Immunity -- what are    25   A I mean, we tested a lot of students which detected



                                                                                        6 (Pages 21 to 24)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 7 of 34
                                                    Page 25                                                     Page 26
       1    a large number of infections.                           1    by a set date before the beginning of the Fall
       2   Q Has IU computed a percentage or range of the           2    semester."
       3    students they estimate have been infected by the        3        And IU implemented that recommendation;
       4    COVID virus?                                            4    correct?
       5   A We know the number of students that we know have       5   A Yes.
       6    been infected by COVID.                                 6   Q So as you -- so IU's policy on vaccines is that it
       7   Q And how many is that?                                  7    is intended to achieve a hundred percent
       8   A I can look it up. I apologize, I need to find          8    vaccination rate upon those groups at the IU
       9    where I wrote it in the affidavit, but ...              9    campuses; is that correct?
      10   Q That's all right.                                     10        MS. RICCHIUTO: Object to form.
      11   A Well, I thought it was -- I thought I had put it in   11   A I don't think that that is correct.
      12    here, and I don't see it, so I can't find it           12   Q What is the goal?
      13    exactly. Therefore, I can only estimate, but I         13   A I don't think we expected to achieve a hundred
      14    believe it was something around 11,000. It might       14    percent. There are, of course, exemptions.
      15    have been more.                                        15   Q About how many exemptions have been granted?
      16   Q 11,000 out of 90,000, approximately?                  16   A That changes every day because we have more.
      17   A Again, I don't know total enrollment, but that        17   Q Sure.
      18    sounds right.                                          18   A But I think probably today, somewhere on the order
      19   Q So it's somewhere --                                  19    of 7,000.
      20   A Yeah, I'm sure it's in that -- that is approximate,   20   Q 7,000?
      21    yes. That's not an order of magnitude off.             21   A Uh-huh.
      22   Q The second paragraph begins with "Hence, we           22   Q So that would mean that IU's vaccination mandate
      23    recommend that IU implement a vaccination mandate      23    would require the other approximately 83,000,
      24    that requires all constituents - IU faculty, staff,    24    certainly students, and in this case is about
      25    students, residents and Fellows - to be vaccinated     25    students, so let's --


                                                    Page 27                                                     Page 28
       1   A Yeah, 7,000 is everyone, not just students. But I      1    because that is not determined. And I don't know
       2    understand what you're saying.                          2    what other restrictions you're referring to because
       3   Q Oh, okay. How many students?                           3    I'm not sure there are any.
       4   A I would have to go look that up, but I would           4   Q So this is one of these changes you said might have
       5    estimate 5- or 6,000.                                   5    occurred since the original mandate?
       6   Q So let's say 5-, and so that would mean                6   A Well, again, the mandate was for -- I believe even
       7    approximately 85,000 students need to be                7    when that language was posted, it said perhaps up
       8    vaccinated?                                             8    to two times a week because that is what -- that is
       9        MS. RICCHIUTO: Object to form.                      9    what we did for higher risk people in the spring.
      10   A No, we don't necessarily have -- not everyone has     10    But I don't think today we have necessarily
      11    either filed an exemption or reported. So we           11    determined how often we will test people in the
      12    don't -- I expect there will be more exemptions in     12    fall.
      13    the future.                                            13   Q Okay, we'll get to that then. Thank you.
      14   Q Subject to people getting exemptions, everyone else   14        Why is IU requiring exempted people to
      15    is required in order to attend IU to be vaccinated?    15    potentially mask, potentially be tested, and to
      16   A Yes.                                                  16    potentially be subject to other limitations?
      17   Q Now, with respect to students that, for instance,     17        MS. RICCHIUTO: Objection, misstates the
      18    get a medical exemption or a religious exemption,      18    testimony.
      19    they are also required, as I understand the policy,    19   A With -- we are requiring masking still because that
      20    to mask, to be tested twice a week, and that there     20    is still CDC recommendations. And as I said in
      21    are other potential restrictions.                      21    certain situations, indoors, around others, or when
      22   A Mask, yes, when they are in certain situations.       22    you can't properly distance, we're doing that.
      23    Testing, I don't believe we have set an amount. I      23        With the testing, we have always focused our
      24    think there were initially some language posted        24    mitigation testing on those who were at highest
      25    about twice a week, but that has all been removed      25    risk in the fall and spring, as I said before, that


                                                                                      7 (Pages 25 to 28)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 8 of 34
                                                   Page 29                                                      Page 30
       1    was our -- actually, I didn't say it before. Our        1    requiring masking for those who are vaccinated. We
       2    students in congregate living, for instance,            2    are no longer requiring social distancing in
       3    students in Greek houses, students in dorms, we         3    classrooms. We're no longer prohibiting full
       4    tested them, for instance, twice a week, all            4    dining rooms or going to football games or mass
       5    spring, or most of the spring. And so moving into       5    gatherings. And because people will be acting very
       6    the fall, those who are unvaccinated are our            6    differently and not doing many of the protective
       7    highest risk of infection or illness population.        7    behavioral things that we sought to have people do
       8    And so therefore, that is where we will focus our       8    in the spring, it's possible that there could be
       9    mitigation testing.                                     9    higher risk of transmission amongst those who are
      10   Q So however often it happens, and we'll see about      10    infected.
      11    that soon, I think, in the materials, you would        11   Q So in other words, part of your recommendations is
      12    expect a -- well, this chart would suggest if          12    to decrease the safety of IU students by lifting
      13    things haven't changed that you would get a            13    these requirements?
      14    positivity rate of about 1 percent?                    14        MS. RICCHIUTO: Objection, misstates the
      15        MS. RICCHIUTO: Object to form.                     15    testimony, lack of foundation.
      16   Q For the tests that are being administered to people   16   A I would not say it that way.
      17    who have an exemption?                                 17   Q Well, but you said it increases the risk or it
      18   A I do not know that.                                   18    possibly does?
      19   Q What evidence do you have that it wouldn't be         19   A I think that there is an increased risk amongst
      20    1 percent?                                             20    those who are unvaccinated that there could -- that
      21   A Because the world would be very different and the     21    they could, yes, have a higher chance of getting
      22    other things about IU will be very different in the    22    infected if they come into contact with someone
      23    fall than they were in the spring.                     23    because I expect they will not be engaging in the
      24   Q And what do you know will be different?               24    same kind of broad protective behavioral measures
      25   A We are liberalizing many things. We are no longer     25    that were already -- that were implemented more


                                                   Page 31                                                      Page 32
       1    widely in 2020, you know, to the first half of          1    can spread. Most of the disease we're still seeing
       2    2021.                                                   2    in the real world is being spread amongst
       3   Q But the other thing that will be different I assume    3    unvaccinated people. They are still at risk.
       4    is they'll -- everyone without an exemption will be     4    Therefore, we still have safety and protective
       5    vaccinated?                                             5    measures in place for those who are at highest
       6   A Correct.                                               6    risk.
       7   Q And so if that achieves herd immunity, as you're       7   Q My question was focused on the positivity rate of
       8    hoping it does, then that risk should be diminished     8    less than 1 percent that you've experienced so far
       9    substantially?                                          9    this -- the last few months and why you think the
      10        MS. RICCHIUTO: Object to form.                     10    positivity rate would increase in the fall.
      11   Q Is that correct?                                      11   A Because this is a seasonal virus, and that's what
      12   A Again, you're asking me to predict the future. I      12    we saw last year. And it's what we often see with
      13    don't know that. That's one of the reasons we want     13    seasonal viruses, that mostly spike into the fall
      14    to do testing to determine if that is the case.        14    and winter. And that's what we saw last year, and
      15   Q But you've made a -- as you described here, the       15    there's concern that that's what we'll see this
      16    committee made a recommendation based upon that        16    year.
      17    premise?                                               17        And there's also concern that, again, much of
      18   A I don't think that is the premise upon which we       18    the disease spread cases, and therefore adverse
      19    made it.                                               19    outcomes, will be amongst those who are
      20   Q Okay. What -- and just so that I understand what      20    unvaccinated, which is why we are focus -- still
      21    premise you're saying you didn't, what premise do      21    maintain safety measures on those who are at
      22    you?                                                   22    highest risk.
      23   A As I said, I think we've always focused our           23   Q And when you say you're creating a binary
      24    mitigation testing on those who are at highest risk    24    situation, again, here, vaccinated and
      25    in order to pick up asymptomatic cases before they     25    unvaccinated, you're not taking into account those


                                                                                      8 (Pages 29 to 32)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 9 of 34
                                                          Page 33                                                      Page 34
       1    that may have developed natural immunity by being        1    transitioning? Where are we?
       2    infected?                                                2        MS. RICCHIUTO: Object to form and compound.
       3        MS. RICCHIUTO: Object to form.                       3   A I think you're asking a complicated question.
       4   Q Is that right?                                          4   Q Indeed.
       5   A We do for 90 days after infection per CDC               5   A So I think part of the problem is that we are --
       6    recommendations. Infection -- 90 days after              6    the pandemic changes. And pandemics don't follow
       7    infection.                                               7    one specific path. If no more dangerous variants
       8   Q Are you aware that there are recent studies that        8    appear, then I think the fact that we are achieving
       9    have found empirically that immunity goes much           9    higher and higher levels of immunization means that
      10    longer than 90 days; are you aware of that?             10    we are approaching the beginning of the end.
      11        MS. RICCHIUTO: Object to form.                      11        But I think if you're asking me about the fact
      12   A I am aware of studies that have looked at certain      12    that we have few cases in Indiana at this moment,
      13    populations and have found evidence which may           13    that also is because it's a seasonal virus. And
      14    indicate that immunity may last longer than 90          14    last summer looked great too before the major spike
      15    days.                                                   15    in the fall. So I think we're probably in a one
      16   Q So -- I mean, I know this was the committee, you       16    phase with the overall pandemic, which could
      17    know, cited a lot of CDC information. Was the           17    change, but some of what we're seeing right now is
      18    committee just committed to follow whatever the CDC     18    also seasonality.
      19    says, or were -- was the committee willing to take      19   Q I mean, I understand, you know, thinking about the
      20    into account other evidence or other developments?      20    future, the possibilities in the future and all
      21   A I would say the latter.                                21    that, but where are we now with the pandemic, the
      22   Q But based on the evidence of the current state of      22    COVID pandemic? Where are we right now? What
      23    COVID infections in, let's say, the state of            23    phase are we in?
      24    Indiana, all right, what phase are we in in a           24        MS. RICCHIUTO: Object to form, vague.
      25    pandemic? Are we accelerating, decelerating,            25   A It depends who you mean by "we," and it depends --


                                                          Page 35                                                      Page 36
       1     and you're asking --                                    1    will become safer and safer. And the pandemic
       2   Q The state of Indiana, let's just say.                   2    will --
       3   A Okay. Again, it depends on how variants come and        3   Q And then tell me where you think we are in the
       4     what happens in the future. We have not -- we           4    phase of the pandemic.
       5     cannot say that -- I do not know. We don't know         5   A I don't understand --
       6     that.                                                   6        MS. RICCHIUTO: Object to the question. It's
       7   Q I mean, did the committee consider this --              7    been asked and answered multiple times.
       8   A Absolutely.                                             8   A I don't understand the premise. As I said before,
       9   Q -- where we are in the progress of the pandemic?        9    like, I don't think that pandemics have, like, you
      10        MS. RICCHIUTO: Object to form.                      10    know, A, B, C, D, where you can say we're at B or
      11   A Yes. But with --                                       11    C, especially since this is a global problem, and
      12   Q And it came to no conclusion?                          12    you're asking me to define it in a local area.
      13        MS. RICCHIUTO: Object to form, misstates the        13   Q The next page, 8, the first bullet, full bullet
      14     testimony.                                             14    point, The IU population to date has had a very low
      15   A No.                                                    15    rate of hospitalization and death due to the
      16   Q That was the question.                                 16    COVID-19 infections.
      17   A We did come up -- we issued a report. I do think       17        We've already discussed death. What about
      18     we came to a conclusion.                               18    hospitalizations? And again, I'm talking about
      19   Q And what was that?                                     19    students.
      20   A That it is not -- that getting people -- again, if     20   A I mean, I think low in general. But again, it's
      21     you're asking me specifically where we are in          21    difficult for us. We can tell if a student is
      22     respect to the pandemic, it is that, again, if         22    hospitalized and has had COVID, but we cannot tell
      23     there are no changes in variants and therefore the     23    if they have been hospitalized because of COVID.
      24     risk of overcoming what immunity we have right now,    24    Like, again, we don't go into their medical record.
      25     that as more and more people get vaccinated, it        25   Q But what you know, in terms of hospitalization,


                                                                                        9 (Pages 33 to 36)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 10 of 34
                                                         Page 37                                               Page 38
       1    you're saying a very low rate.                          1   A Yes. I mean, it's implemented for fall.
       2   A Yes.                                                   2   Q For fall. Now, there was a change just like two
       3   Q What do you mean by "a very low rate"?                 3    days ago where the mask mandate for all vaccinated
       4   A I think, again, I don't have the numbers in front      4    people was supposed to be lifted July 31, and tell
       5    of me, and I don't know them for sure. I am sure        5    me if I'm wrong about this. But then now that has
       6    we can look them up. But tens, I would imagine. I       6    been lifted earlier?
       7    mean, it was low.                                       7   A Correct.
       8   Q Ten over the period of the pandemic?                   8   Q So that it is now optional for all vaccinated
       9        MS. RICCHIUTO: Objection, misstates the             9    students?
      10    testimony.                                             10   A And faculty and staff, but yes.
      11   A Tens. You know, it could be -- let's say somewhere    11   Q What was the basis of that recommendation? Or the
      12    between ten and a hundred, I don't know where it       12    basis of that action?
      13    was. But over the course of the pandemic, yes.         13   A You know, I think even in the announcement it was
      14   Q In the middle of page 8, you have a section called    14    said that it was, you know, one, we're achieving
      15    "Major Changes from Summer 2021 Report." Of            15    higher and higher levels of vaccines. We also are
      16    course, the first is that vaccines are now mandated    16    seeing very -- you know, COVID, it's the summer,
      17    for all IU constituents, with medical and religious    17    we're seeing far fewer cases. And given the CDC's
      18    exemptions; is that correct?                           18    changes in recommendations and most of Indiana's
      19   A Yes.                                                  19    changing recommendations, that we decided to move
      20   Q And that was implemented by IU?                       20    it up.
      21   A Yes.                                                  21   Q Will this change make IU students less safe?
      22   Q And then No. 2, "Most restrictions on distancing      22   A In a binary way, did the safety go up some
      23    and masking requirements are lifted with the           23    unmeasurable -- like go -- you know, did the risk
      24    exceptions described in the report."                   24    go up some small tiny amount, it is possible. But
      25        Has that been implemented?                         25    not probably to a level that we would -- that most


                                                         Page 39                                               Page 40
       1    people would be concerned about.                        1   A That is what the report looks like. And I did the
       2   Q Then No. 3, you had -- the committee recommended       2    highlighting, so you can blame me.
       3    change in mitigation testing.                           3   Q Well, I'm glad I clarified that.
       4   A Yes.                                                   4        MS. RICCHIUTO: Don't get anybody in trouble,
       5   Q And has that been implemented?                         5    Jim.
       6   A Again, it will be in the fall.                         6        MR. BOPP: I know, I was like, why did you
       7   Q And by the way, I'm sorry about the yellow marks on    7    give me --
       8    it.                                                     8   A No, this is my fault.
       9   A That's mine. No, don't worry, it's my fault. We        9   Q Turn to page 10, please. At the bottom regarding
      10    highlighted everything in the document that changed    10    campus housing, No. 4, Any vaccinated person will
      11    from summer so people could see. As you can see, a     11    be guaranteed a vaccinated roommate. Exempt
      12    lot of this was revised.                               12    students may be roomed with either exempt students.
      13   Q Oh, so the yellow was what the committee did?         13    If the vaccinated student and exempt student both
      14   A No. Remember, we submitted some -- we had fall        14    request to be roommates, this is permitted but must
      15    recommendations, spring recommendations, summer.       15    be documented.
      16   Q Right.                                                16        Was that -- has that recommendation been
      17   A Every time we rewrote the report, we would            17    implemented?
      18    highlight the major changes from the previous          18   A I think you misread it a little bit, but the
      19    report so that people who wanted to just see what's    19    recommendation as written will be implemented for
      20    different from summer could go look.                   20    fall.
      21   Q I thought maybe one of my associates did this.        21   Q I'm sorry if I --
      22   A No.                                                   22   A It's okay.
      23          MS. RICCHIUTO: I think that's -- yeah, I         23   Q -- misread it. I'm having a really difficult time
      24    think that's how it -- I think this is really what     24    because of the light coming in my eyes. And I only
      25    the report looks like.                                 25    have one that works. So it's always a problem for



                                                                                   10 (Pages 37 to 40)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 11 of 34
                                                   Page 41                                                            Page 42
       1    me.                                                    1     recognizing those and segregating?
       2   A No worries.                                           2   A As far as I --
       3   Q Now, how is IU considering implementing this          3          MS. RICCHIUTO: Object to form.
       4    recommendation for the fall? What would be the         4   A As far as I know, there is no assigning of floors.
       5    implementation procedure?                              5     This is just by room.
       6   A I believe that housing is running that, but that      6   Q Page 12, please. At the bottom, vaccination
       7    when they do their -- if people often request          7     exemption, No. 2, Medical exemption with
       8    roommates, then as long as everyone agrees and         8     documentation from provider; allergy to the
       9    understands, then they can be roommates. Otherwise     9     COVID-19 vaccine or their components.
      10    they are randomly paired.                             10          So is the medical exemption limited to those
      11        And we are -- because we've had a lot of          11     with an allergic reaction to the COVID-19 vaccines
      12    concerns from parents who want -- if their child is   12     as IU has implemented that recommendation?
      13    vaccinated, want to know that the roommate is         13   A No.
      14    vaccinated, we are, saying, fine, vaccinated people   14   Q Okay. What are the other categories?
      15    will be paired with vaccinated people unless          15   A I think broadly we're following the CDC categories
      16    students don't want to be. And if they both agree,    16     which continue on the next page. You know, we are
      17    if they're both paired and they agree, then they      17     objectively providing deferrals for those who are
      18    can do what they like.                                18     pregnant or breast-feeding, also for those who are
      19   Q So will there be -- in implementing this             19     immunocompromised under certain conditions. These
      20    recommendation in the fall, when you say roommate,    20     are, of course, what we set up as the original CDC.
      21    you mean literally who they're rooming with?          21          But as students have been -- if a doctor
      22   A Correct, the person who lives in their room with     22     believes that there is a legitimate exemption
      23    them.                                                 23     outside of that and writes us on the form,
      24   Q Now, is there any provision if people in the, you    24     explaining what they think that exemption is, we
      25    know, the wing, the hall, have objections to          25     grant it.


                                                   Page 43                                                            Page 44
       1   Q Even if it doesn't fall within the specified          1    perhaps did not get listed.
       2    conditions?                                            2   Q Now, how did you make the list? How do you get on
       3   A Yes. Then we do ask for a doctor note to explain      3    the list? Do you have to share it with the
       4    it, but then yes.                                      4    committee?
       5   Q Oh, by the way, are you the principal author of       5   A Correct. When people were saying, these are the
       6    this report?                                           6    sources I used for my part, we included them.
       7   A I would not -- I don't think that anybody claims      7   Q So if something was shared with the committee, it
       8    principal authorship. The original document was        8    would make the list?
       9    written in March, and I think it was more divvied      9   A If it was felt it contributed, yes, I would think
      10    up then. I would say I probably take most of the      10    so.
      11    responsibility of the editing and updating based      11   Q So this is just to summarize I guess, it seems
      12    upon, you know, sort of everyone's input. But the     12    obvious to even me, is that these are committee
      13    original report was more of a shared document.        13    resources, not necessarily what resources an
      14   Q Turn to page 19. And you have a couple of            14    individual might have consulted who's a member of
      15    categories of references here. The first one at       15    the committee?
      16    the top of page 19 is references cited. That          16   A I think it might differ by committee member, but
      17    refers to references cited in the report?             17    yes, broadly, likely.
      18   A Yes, like footnotes or things, yes.                  18          (Deposition Exhibit 4 marked.)
      19   Q And then the sources used would be sources           19   Q I'll show you what's been marked as Exhibit 4. And
      20    consulted but not cited in the report?                20    I'll represent, you know, I got this from the IU
      21   A Correct.                                             21    website, which is frequently asked questions
      22   Q Were there any sources that were used by the         22    regarding the COVID-19 policy.
      23    committee, consulted by the committee, that you       23          Are you familiar with this?
      24    don't list here?                                      24   A I am familiar with the FAQ, yes.
      25   A I imagine there were things people read that         25   Q Did you -- I mean, who drafted this? Did you play



                                                                                      11 (Pages 41 to 44)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 12 of 34
                                                          Page 45                                                Page 46
       1     any role in this?                                       1   Q Right. And as you can see in the upper left-hand
       2   A The communications department --                        2    corner of the first page, I downloaded this on
       3        MS. RICCHIUTO: Object to form.                       3    July 6th.
       4   A The communications department is largely                4   A Yes.
       5     responsible for this, but I am sure there are times     5   Q But yeah, of course, I invite you to advise us if
       6     when they said, could you write something for this      6    there's any changes --
       7     question, and I contributed.                            7   A Yeah.
       8   Q Is this the best source for further information         8   Q -- that are not reflected here.
       9     about the vaccination mandate policy for IU?            9        Turn to page 3. And this is a -- toward the
      10   A I think it's the best easily referenced -- easily      10    top, a discussion of the COVID-19 vaccination
      11     found source.                                          11    requirement and including the question, "What
      12   Q That's what I found.                                   12    criteria will be used for determining exemptions?"
      13   A Yeah. I mean, I'm certain asking us direct             13   A Yeah.
      14     questions is the best, but this is certainly what      14   Q The first line says, "Approved exemptions will be
      15     most people would go to.                               15    extremely limited."
      16   Q And is it accurate as far as you know? I mean, not     16        Is that still the case?
      17     as far as you know. Does IU believe that it is         17   A I mean, extremely limited is a relative term.
      18     accurate?                                              18    We're hoping it's as small as possible.
      19   A It is, but I would also say that it gets updated.      19   Q But is it still fair to describe it that way, as IU
      20     And so depending upon when you downloaded or read      20    does?
      21     it, it could be different.                             21   A Yes. I mean, I think, again, it's extremely
      22   Q Well, my memory is yesterday. Oh, yeah, here it        22    limited. It's going to be in the eyes of the
      23     is, up at the top.                                     23    beholder. I think people will see that
      24   A As an example, if you checked the mask policy on       24    differently, but we're trying to keep it as small
      25     Friday, it would be different than this week.          25    as possible.


                                                          Page 47                                                Page 48
       1   Q And then it says, the second one is "Medical            1   Q And I have done that in several places, which
       2     exemptions with documentation from your provider of     2    results in a negative sign, which means that I've
       3     an allergy to the COVID-19 vaccines or other -- or      3    opened it.
       4     their components," all right.                           4   A Correct.
       5        Now, that doesn't say anything about a medical       5   Q Now, the -- again, this -- the answer to the
       6     exemption if your doctor -- if your attending           6    question, I want or need to be exempt from getting
       7     physician requests one for you because they think       7    the vaccine, also uses the word extremely limited.
       8     there's a medical reason?                               8    And you would -- IU believes that that is accurate?
       9   A What's the interpretation of allergy? I think           9   A I'll give the same answer I gave before, that I
      10     that, you know, we're finding that there are           10    think extremely limited is in the eyes of the
      11     physicians who think that my patient has a reaction    11    beholder, but yes.
      12     to it that doesn't necessarily fall into the broad,    12   Q Then go to at the bottom, "What criteria will be
      13     let's say, CDC definition of allergy and,              13    used for determining exemptions?" Oh, well, you
      14     therefore, should be exempt for reasons outside of     14    use the extremely limited word here.
      15     that. So most of the ones that we see that perhaps     15   A Uh-huh.
      16     most people wouldn't think would fall into one of      16   Q But go to No. 2, documentation from your provider
      17     these boxes usually fall into allergy.                 17    of an allergy to the COVID-19 vaccination or other
      18   Q Turn to page 5. Here, of course, you know this, I      18    components.
      19     just want to have this in the record, I guess, with    19        Again, there wasn't a more broader discussion
      20     your agreement. There are questions that are           20    or notice here of other circumstances that could
      21     asked, and then next to them there's a plus --         21    warrant an exemption that you would grant?
      22   A Yes.                                                   22        MS. RICCHIUTO: Object to form.
      23   Q -- which means there's information that you can        23   A I believe we had discussion and we decided to make
      24     access by clicking it on.                              24    the top line reasons those that were recognized by
      25   A Correct.                                               25    the CDC. But again, if people contact us and their



                                                                                    12 (Pages 45 to 48)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 13 of 34
                                                  Page 49                                                          Page 50
       1    physicians document other reasons that they believe    1   Q Yes, for religious.
       2    would warrant their patients for medical reasons       2   A Yes.
       3    not getting the vaccine, we have honored those.        3   Q Let's turn to page 8. At the very bottom, there's
       4   Q In the middle of page 6, we have the Who will         4    a question, "What happens if a student is not
       5    review exceptions request, exception requests.         5    granted an exemption and refuses to be vaccinated?"
       6    IU's medical response team.                            6    which I opened. And the last sentence says, "If
       7         Now, you're a member of that personally?          7    you still choose not to comply, there are strong
       8   A Correct.                                              8    consequences." I guess there's more than one here
       9   Q With regard to religious exemptions, what's the       9    I'm going to read. Sorry.
      10    implementation of that exemption? What are the        10        "Students who choose not to comply with the
      11    parameters of the implementation?                     11    COVID-19 vaccine requirement will have their class
      12   A If someone attests to it, it is automatically        12    registration cancelled, CrimsonCard access
      13    approved.                                             13    terminated, access to IU systems (Canvas e-mail,
      14   Q And how long does that approval process typically    14    et cetera) terminated, and will not be allowed to
      15    take?                                                 15    participate in any campus activities."
      16   A I think it literally is automatic. I think it's      16        Is that the current policy of IU in
      17    done. It's electronic.                                17    implementing this vaccine mandate?
      18   Q So there's no -- at this point --                    18   A Yes.
      19   A No review. There's no review committee or no one     19   Q What is the CrimsonCard access? What is that?
      20    reviews or approves religious exemptions.             20   A I think it just means your card's -- for instance,
      21   Q And so what you're saying is that when you request   21    getting into a building.
      22    it, the computer program, let's say, will just        22   Q So a CrimsonCard is what you handed me; right?
      23    generate an approval rather than have a human being   23   A Yes, it says at the top there, CrimsonCard, yes.
      24    review it and make a decision?                        24   Q Then it says Canvas with a capital C. What does
      25   A For religious?                                       25    that refer to?


                                                  Page 51                                                          Page 52
       1   A I believe that that is the online system that         1    somewhere between 70 percent and up to 95 percent,
       2    teachers use or professors use to, you know, give      2    depending on the vaccine. What has changed?
       3    assignments, post records. It is part of the           3       MS. RICCHIUTO: Object to form.
       4    academic process.                                      4   A I'm not sure what you're asking. What has changed
       5   Q Turn to page 12, please. "Are the COVID-19            5    for what again?
       6    vaccines effective? Are they effective against         6   Q Are the vaccines more effective now --
       7    variants too?" That was a question. I opened           7   A No.
       8    that. I want to refer you to the second paragraph.     8   Q -- than they were when you implemented the -- let
       9        However, how long this protection lasts is not     9    me finish.
      10    yet certain. Even once vaccinated, you could still    10   A Okay.
      11    be capable of spreading the virus to others,          11   Q When you implemented the requirement that masks are
      12    including your friends and loved ones. This is why    12    required for vaccinated people?
      13    those vaccinated need to continue to use masks and    13   A No. The effectiveness of the vaccines have not
      14    practice social distancing.                           14    changed, but the original studies, when we're
      15        You mentioned that this is one of the policies    15    talking about 70 to 95 percent effectiveness, refer
      16    that changed.                                         16    to symptomatic disease. And so we know that
      17   A Yes.                                                 17    looking at symptomatic people, that the risk of you
      18   Q Making masks optional, well, immediately.            18    being infected or becoming symptomatic is much
      19   A Yes.                                                 19    reduced.
      20   Q It was July 31st, but then you --                    20       Those studies, however, did not necessarily
      21   A Yes.                                                 21    look to see whether people were asymptomatically
      22   Q What has changed about the protection that is        22    infected and, therefore, could transmit the disease
      23    afforded by the vaccines? Dr. Beeler estimated        23    still unbeknownst to others, which is why masking
      24    them between -- the effectiveness, depending on       24    and distancing was still initially recommended,
      25    which one, in preventing COVID infection to be        25    even as the vaccines were approved.



                                                                                     13 (Pages 49 to 52)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 14 of 34
                                                   Page 53                                                      Page 54
       1         However, real world data and follow-up studies     1        We have more information on that all the time.
       2    added to our fund of knowledge that not only do the     2    But I -- yes.
       3    vaccines seem to reduce the chance of symptomatic       3   Q Well, first the change that you described in the
       4    disease, but also lower the risk of transmitting it     4    effect of the vaccinations is that they are more
       5    to others, even if one is asymptomatically              5    effective than you originally thought.
       6    infected. And that is what, you know, led to the        6   A I would take exception to the way you phrased that.
       7    changes in the CDC policy and our changes as well.      7   Q Well, how would you say it?
       8   Q The next paragraph, "This guidance will continue       8   A Again, I think we've learned more about their
       9    until we have more scientific information about the     9    ability to prevent asymptomatic spread in
      10    duration of immunity and until the majority of the     10    transmission than we knew before. The vaccines
      11    population is vaccinated, which is what it would       11    haven't changed. What we know about them has.
      12    take to achieve herd immunity."                        12   Q Well, yes, and what you know about them is they're
      13         So here, when we're talking about herd            13    more effective than you thought originally?
      14    immunity, IU is saying that if a majority of the       14   A I think more effective would mean that they are
      15    population is vaccinated, we would achieve herd        15    better at preventing disease. Again, we're --
      16    immunity; is that correct?                             16   Q Preventing spread?
      17   A I don't think that that's what that sentence -- I'm   17   A It's semantics. They have more ability to prevent
      18    not sure that that's what that sentence is saying.     18    asymptomatic -- we now know about their ability to
      19    I think it's saying that when it's this guidance,      19    prevent asymptomatic spread. We did not know that
      20    it's -- you know, it's referring to the fact that,     20    before.
      21    you know, even the previous sentence about wearing     21   Q And so that -- you describe that knowledge as
      22    masks and practice physical distancing will            22    justifying removing the mask mandate.
      23    continue until we have more scientific information     23   A Yes.
      24    about the duration of immunity and until the           24   Q I'm still curious, though, about the second part of
      25    majority of the population is vaccinated.              25    that sentence, which it says, "Until the majority


                                                   Page 55                                                      Page 56
       1    of the population is vaccinated." I mean, which is      1       And then there's a discussion of the VAERS
       2    what it would take to achieve herd immunity.            2    system.
       3        I mean, that's pretty definitive, that this         3   A Yeah.
       4    doesn't say, you know, 70 to 95 percent or              4   Q Does IU encourage its constituents to report any
       5    whatever. This says a majority.                         5    adverse effects of receiving a vaccination to the
       6        MS. RICCHIUTO: Object to form.                      6    VAERS system?
       7   A I -- yes, I mean, that is what it says. But I          7   A We certainly don't discourage it, but I don't -- I
       8    would say it also has an "and." It's a broad            8    mean -- yes, in principle, yes, absolutely.
       9    sentence about that we need more information, the       9   Q Now, this also mentions in the first paragraph that
      10    duration of immunity, and the majority. And I          10    healthcare providers are required to do that; is
      11    would agree, it should -- majority may be read by      11    that right?
      12    some to be 51 percent, and that is not what it         12   A They're required by the FDA to report any death.
      13    would take to achieve herd immunity.                   13   Q Oh, okay. Good point.
      14   Q Well, I don't want to quibble over what the           14       Do healthcare providers provide a lot of the
      15    definition of majority is, but isn't that what the     15    reporting to the VAERS system?
      16    common understanding of majority is?                   16   A I believe they do a chunk of it, yes.
      17   A I agree, but I think in other places we have          17   Q Now, this -- the next paragraph, the second
      18    written the vast majority or other ways of defining    18    sentence, says, "During this same time." Now, I
      19    it. I'm not arguing with you that that is how some     19    think that refers to between December 2020 and
      20    could read this. That is not, however, what we         20    May 2021; is that correct?
      21    believe.                                               21   A I believe so.
      22   Q Okay, thank you.                                      22   Q That there were 408,636 reports of death of people
      23        Page 14. Toward the bottom is a question,          23    who had received a COVID vaccination, vaccine,
      24    "Haven't people died after getting a COVID-19          24    COVID vaccine. And that's correct; right?
      25    vaccination?"                                          25   A Yes, correct, I believe that came from the CDC.


                                                                                    14 (Pages 53 to 56)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 15 of 34
                                                        Page 57                                                Page 58
       1   Q Now, then there's the second sentence, "Just           1   A I don't believe so.
       2    because something follows another doesn't mean it       2        MS. RICCHIUTO: Object to form, out of scope.
       3    was caused by it," which is absolutely true.            3   A I don't believe so. Which is why they still sit
       4   A Yes.                                                   4    there, even if they don't believe that they're
       5   Q And what efforts are made by the VAERS system or       5    affiliated.
       6    people that utilize the VAERS system to confirm         6   Q The next sentence, "Our vaccination efforts have
       7    whether one followed the other?                         7    focused on those most at risk."
       8        MS. RICCHIUTO: Objection, lack of foundation.       8        Now, when you're saying "our vaccination
       9   Q One was caused by the other, then followed the         9    efforts," what are you referring to?
      10    other; do you know?                                    10   A The United States. Or Indiana. One or the other.
      11   A To the best of my knowledge, the CDC or other, you    11   Q But IU students do not fall in the category of
      12    know, affiliated organizations investigate every       12    those most at risk; right?
      13    one of those deaths to determine as much as            13   A Most -- it depends, again, risk, what we mean at
      14    possible where it appears that the vaccine caused      14    risk. But this sentence, what it's describing is
      15    it. Now, of course, that's not the easiest thing       15    that the United States effort, or Indiana's effort,
      16    to prove, but they do their due diligence to see if    16    focused most of its vaccination efforts, at least
      17    there's reason to believe that it is being caused      17    originally, in December 2020 and leading up to
      18    by it.                                                 18    May 2021, on those at high risk.
      19        I'd also say they probably look at rates of        19        It then goes on to talk about that because of
      20    death to see if they seem like they're increasing      20    the fact they were at high risk, they were more
      21    or out of the range of what would be expected based    21    likely to die and therefore it's not unexpected
      22    upon what would otherwise normally occur.              22    that there will be some number of deaths in that
      23   Q Once those investigations are conducted, is the       23    population reported to VAERS, which is about the
      24    VAERS system updated or, you know, like, affected      24    country, than you would otherwise expect in a --
      25    at all?                                                25    just a broad population.


                                                        Page 59                                                Page 60
       1   Q Well, I'm asking the question based upon the words     1   Q Page 16, in the middle, there's a question, "Are
       2    that IU uses, so --                                     2    vaccinated individuals able to spread/carry
       3   A I agree, but in this case, "our" was referring I       3    COVID-19?"
       4    think to the United States or Indiana, not to IU.       4        The second paragraph -- or second paragraph,
       5   Q And my question was that college age students are      5    yes, under answer, under that question, "Perfect
       6    not those most at risk in comparison with the           6    safety is unachievable. But we can achieve a level
       7    elderly, et cetera; is that true or not?                7    of safety where the risk from COVID-19 is the same
       8   A Well, again, if they have chronic conditions, they     8    as or less than other infectious diseases. If
       9    could be. So I wouldn't classify them all. But as       9    there are enough people vaccinated to achieve a
      10    a broad population, 18- to 29-year-olds are at a       10    level of herd immunity, then the risk is quite
      11    lower risk in general than the elderly, yes.           11    low."
      12   Q And we've talked about how much that might be.        12        Is that still a correct statement?
      13   A Yes.                                                  13   A Yes.
      14   Q Page 15, toward the bottom paragraph, answering the   14   Q Accurate statement?
      15    question, "I still have COVID-19 antibodies. Why       15        What would be the level of safety that is the
      16    do I need the vaccine?"                                16    same as or less than other infectious diseases?
      17   A Uh-huh.                                               17    What would that be?
      18   Q The first sentence is, "While the natural immunity    18   A The example I've used most often is that if we can
      19    from the antibodies you have after a COVID-19          19    make it so that COVID, say, was no more dangerous
      20    infection may provide some protection from             20    than the flu is every year, we have lived our lives
      21    reinfection from COVID-19, it is not clear how long    21    normally with flu -- with flu seasons every year,
      22    that protection -- this protection lasts or how        22    and we could achieve, for instance, that level of
      23    effective this protection is."                         23    safety, then that would be something that people
      24        Is that a true statement?                          24    rationally should be able to then go back to normal
      25   A I think in general, yes.                              25    life.



                                                                                   15 (Pages 57 to 60)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 16 of 34
                                                          Page 61                                                Page 62
       1   Q What is the level of safety of the flu?                 1    related to --
       2   A I mean, in a bad flu season or, I mean, in a good       2   A Yes. I'm sure this was a copy and paste job by
       3    flu season, I would say 20- to 30,000 Americans die      3    communication.
       4    a year. You know, right now, I think we've had, in       4   Q Page 18, under the question, "Why would I need the
       5    2021, if I remember correctly, the CDC said that         5    COVID-19 vaccine if I still needed to follow all
       6    750 deaths have occurred in vaccinated people so         6    the CDC guidelines," et cetera.
       7    far. My argument would be that if those trends           7        The last paragraph, "We need all strategies to
       8    continue, that would be very low risk, and at that       8    protect ourselves, our loved ones, and our
       9    point it seems totally rational to go back to            9    community from COVID-19."
      10    normal life. But I think different people would         10        To a prior question, you said protecting other
      11    have different thresholds on what they would deem       11    people, the communities, the Bloomington
      12    safe enough.                                            12    communities, was a secondary or corollary benefit.
      13   Q Page 17, please.                                       13   A Uh-huh.
      14        MR. BOPP: I tell you what, how would you like       14   Q Not the reason for the policy.
      15    a break.                                                15   A Yes.
      16        (Recess taken.)                                     16   Q Go to page 28. At the bottom, "What are the
      17   BY MR. BOPP:                                             17    different types of tests used to detect COVID-19
      18   Q Turn to page 17.                                       18    and how accurate are they?"
      19   A Okay.                                                  19        Does this -- the answer to this question
      20   Q The third paragraph under the question, "Do I still    20    describe the tests that are being used that IU is
      21    need to wear a mask after I receive the COVID-19        21    using for mitigation testing, asymptomatic testing?
      22    vaccine?" I think that's a repeat of that same          22   A That is not about that. This is a general
      23    paragraph before.                                       23    question. This is a general question, like what
      24   A Most likely.                                           24    tests are being used broadly for COVID, for the
      25   Q About the majority of the population, that phrase      25    general public.


                                                          Page 63                                                Page 64
       1   Q To determine whether you are infected?                  1   A Well, that's one of the reasons why we use saliva,
       2   A Well, no, see, a PCR test and an antigen test will      2    because it's not dependent on sample -- we don't
       3    identify current infection. An antibody test can         3    use swabs. Basically people just have to give us a
       4    identify past infection.                                 4    certain amount of saliva, and we believe that
       5   Q What tests are IU -- is IU using in the mitigation      5    provides a, you know, more standardized sample.
       6    or asymptomatic testing?                                 6   Q For the PCR test, what's the incidence of false
       7   A Well, those are two different things. So broadly        7    positives and what's the incidence of false
       8    for asymptomatic, we have used both antigen and PCR      8    negatives?
       9    tests, but our mitigation testing is PCR based.          9   A It's nearly --
      10   Q How accurate is the PCR test for determining that a    10        MS. RICCHIUTO: Objection, this is all outside
      11    subject has the COVID-19 infection?                     11    the scope of the notice.
      12   A That's a difficult question to answer simply           12   A It's nearly impossible to answer that because in
      13    because, of course, tests are -- tests in general       13    order to answer questions like that, you need what
      14    are not only dependent on what goes on in the lab       14    we call a gold standard, meaning I need to have
      15    but how good the sample is. For instance, lots of       15    proof positive of whether or not someone's
      16    tests in the general public using nasopharyngeal        16    infected. And unfortunately, with COVID, things
      17    swab, well, depending upon how good a sample or how     17    are still so new that the proof positive is often
      18    deep somebody is willing to go, the test cannot         18    PCR testing.
      19    detect or detect just based upon that.                  19        So there's -- there have been studies that
      20        But if we're talking about how good are the         20    have -- on a small scale, which have been done on
      21    laboratory procedures, and you know, if the sample      21    different labs or different techniques to try to
      22    is good at detecting it, the PCR are widely             22    estimate that, but they're small. And, of course,
      23    accepted to be the best.                                23    that doesn't mean that it's exactly the same as any
      24   Q Well, since we are in the real world, and that         24    other lab would do because there could be slight
      25    those are things that you talked about --               25    differences.


                                                                                    16 (Pages 61 to 64)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 17 of 34
                                                          Page 65                                               Page 66
       1        But there's no question that there probably          1    who then gets in touch with the person who is
       2    are a greater than zero number of false negatives        2    infected, talks to them about whether or not
       3    or false positives. But we consider what we're           3    they've had any symptoms. A lot of times they have
       4    looking for when we do that testing.                     4    and they just didn't report them or didn't think
       5        With mitigation testing, we're testing for the       5    that they were serious.
       6    most part asymptomatic people. We don't -- if we         6        We explain to them isolation protocols. We do
       7    miss a couple people, because the test isn't             7    a history to see who they might have been in close
       8    perfectly great at picking up every case of COVID,       8    contact with. We track down those people. We tell
       9    so be it. More is better than perfect. And so we         9    them they're close contacts and get them to
      10    believe that the PCR test is more than adequate to      10    quarantine. And after we feel that we've gotten to
      11    that effort.                                            11    the end of it and talked to all the close contacts,
      12   Q When a test returns a positive result, what is the     12    the case is considered closed.
      13    procedure then?                                         13   Q Are they offered treatment?
      14   A So for a test to be considered positive in our         14   A Treatment is, of course, up to them and their
      15    labs, we look for three different RNA chains to be      15    physician. And like we don't deny anyone
      16    detected. Most of our tests turn back -- turn up        16    treatment. But most treatment is -- you know, as
      17    all three. Some turn up only two. We still call a       17    far as I know, is aimed at people who are severely
      18    two positive. If it is only one, it's invalid or        18    ill and who are usually hospitalized. So most of
      19    we just need to run it again, and we do. And if it      19    our students do not get treatment. And again, most
      20    is zero, they're clean.                                 20    of the students we pick up are asymptomatic.
      21        So a two or three will be labeled positive.         21   Q Is there any further effort made to confirm the
      22    Some twos are because of variants, because some of      22    positive result?
      23    the RNA chains have changed.                            23   A After a PCR --
      24        When we have a positive in mitigation testing,      24   Q Right.
      25    those results are sent to our contact tracing team      25   A -- no.


                                                          Page 67                                               Page 68
       1   Q Turn to page 33. Under the question, "Since             1        MS. RICCHIUTO: Outside the scope.
       2    vaccines are not a hundred percent effective and         2   A It depends on the individual. If you're still an
       3    people have contracted COVID-19 despite being fully      3    unvaccinated 85-year-old, it's still really bad.
       4    vaccinated," et cetera, the third -- fourth              4    If you're a pretty healthy 25-year-old, it's still
       5    sentence says, If we get the pandemic to a point         5    pretty good.
       6    that a vast majority of people who become sick get       6   Q And what would that rate of survival be for
       7    well, that the number of people who are                  7    somebody of a college age population?
       8    hospitalized and dying is low, and that this really      8   A Again, what we said before. I don't know the exact
       9    isn't any worse than your average seasonal               9    number, but survival rates -- I don't know that
      10    respiratory virus, then it's reasonable to start        10    we've actually studied survival rates of that
      11    seriously relaxing our restrictions.                    11    population, but survival rates of people under 40
      12        At the current state of the -- of your              12    are, you know, significantly better than survival
      13    knowledge about the -- IU's knowledge about COVID       13    rates of people who are 75.
      14    infection rates, et cetera, treatments, et cetera,      14   Q And it would be true at this point that a vast
      15    isn't it true that a vast majority of people who        15    majority of people of a college age who get sick
      16    become sick get well?                                   16    get well?
      17   A I don't know that that is necessarily true. In         17   A Yes.
      18    fact, the rates of people who are sick still, you       18   Q It would also be true that among college age
      19    know, getting sick or getting infected, getting         19    students, the number of people who get -- who are
      20    sick, is still reasonably the same. I think             20    hospitalized and dying is low?
      21    benefits that we're seeing are fewer people at the      21   A Yes.
      22    moment are getting infected.                            22   Q And it's also true that this, referring back to
      23   Q Well, what's the survival rate of people who get       23    people getting sick, hospitalized, and dying, I
      24    COVID?                                                  24    think; right?
      25   A It depends on when --                                  25   A Say it again.



                                                                                    17 (Pages 65 to 68)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 18 of 34
                                                  Page 69                                                           Page 70
       1   Q In the next part of the sentence, it says, "and       1    is, "Is everyone required to wear a mask on
       2    that this really," that the "this" is referring, if    2    campus?" Second sentence, "Masks are optional for
       3    I understand --                                        3    everyone who is fully vaccinated."
       4   A I would say the pandemic, yes. I would say that       4        That's the new policy; right?
       5    our -- that COVID really isn't any worse than your     5   A Yes.
       6    average --                                             6   Q So this has been updated, at least this part?
       7   Q Oh, okay. Let's say COVID in Indiana isn't any        7   A You literally printed this off on July 6th. It
       8    worse than your average seasonal respiratory virus.    8    was probably in the midst of while they were doing
       9   A Yes.                                                  9    edits.
      10   Q That would be a true statement also, wouldn't it?    10   Q I think I did it in the middle of the night.
      11   A Yes. We just don't know if that's true or not.       11   A July 6 was the day we announced, so I don't doubt
      12   Q We don't know that it's true?                        12    that you caught this in the middle.
      13   A No. As I said before, it's summer, and it's          13   Q Page 42, toward the bottom, there's a question,
      14    also -- this is -- COVID looked great last summer     14    "How will the guidance to wear a mask on campus be
      15    too. Our concern is when the seasonal kicks in,       15    enforced? Is there a way to enforce violations of
      16    when the fall kicks in, that's when influenza hits.   16    IU policy?"
      17    That's when COVID seems to hit. That's what we're     17        The first paragraph, second sentence,
      18    concerned about. Measuring influenza season in        18    "Complaints should be sent to faculty, supervisors,
      19    July and saying it's a great influenza season         19    or Student Affairs."
      20    doesn't tell us about influenza season.               20        So is there -- in implementing this policy, is
      21   Q So you're preparing for another outbreak?            21    there a complaint procedure?
      22   A We're concerned about it, which is one of the        22   A There was an anonymous complaint procedure in the
      23    reasons we're trying to get immunity as high as       23    fall, last fall. I don't know if there is now, but
      24    possible.                                             24    I imagine that, you know, complaints are usually
      25   Q Turn to page 41. Under the masks and the question    25    directed towards the appropriate person who would


                                                  Page 71                                                           Page 72
       1    have any kind of complaint with respect to daily       1    we're not encouraging people to police each other.
       2    life, workplace, or educational.                       2   Q So you're saying it's possible that this form is no
       3   Q So does IU encourage people to make complaints        3    longer utilized?
       4    about compliance with its policy?                      4   A It's possible. Or it could be used for bigger,
       5   A I don't believe we encourage complaints about         5    broader things. I don't know, but I would say that
       6    masking, no. I would say our broad local -- you        6    I don't believe our future -- once we liberalized
       7    know, our broad guidance has been that we should       7    masking, I don't believe we want people to be
       8    not be judging others for wearing -- whether or not    8    reporting or policing each other's masking.
       9    that they wear masks, and we should not be in the      9   Q Thank you.
      10    business of policing each other.                      10        Page 46, there's a question, "How can I
      11   Q The next page, 43, continuing to answer that         11    protect myself from COVID-19?"
      12    question, it says, "Report non-compliance with IU     12        And there are several measures listed here.
      13    COVID-19 health and safety director as described in   13    Is IU still recommending these?
      14    these policies through this form."                    14   A Yes.
      15        So there is a current form?                       15   Q And other than the get vaccinated, if someone did
      16   A There was, but again, it is possible you caught      16    the other measures, how effective would that be in
      17    this in the midst of updating. So there was a         17    preventing them from being infected?
      18    form. And again, I will have to check if this was     18        MS. RICCHIUTO: Outside the scope.
      19    specifically about masking. But there's a             19   A Probably -- I mean, of course the specific risk to
      20    difference in policy when everyone was expected to    20    any one individual can change, but not great. We
      21    wear a mask, in which case it was very easy to know   21    theoretically were telling people to do this at the
      22    someone is not in compliance, versus now we're        22    beginning of the pandemic, and it spread like
      23    moving into a new -- where a lot of people, if not    23    wildfire. It also depends how diligent you are.
      24    most people, will not be wearing masks. Some may      24   Q Of course.
      25    choose to wear masks, but we're not going to be --    25        Let's go back to Exhibit 2, your declaration.


                                                                                    18 (Pages 69 to 72)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 19 of 34
                                                   Page 73                                                     Page 74
       1    Let's go back to Exhibit 3. And turn to page 19.       1    presidents, sometimes other people, just sort of
       2    I asked you about this page and subsequent pages,      2    the weekly COVID update.
       3    about what you all consider.                           3   Q Were these reports submitted to the committee?
       4        (Deposition Exhibit 5 marked.)                     4   A Which committee are you asking?
       5   Q I'll show you what's been marked as Exhibit 5, and    5   Q The restart committee.
       6    you can see from the lower right corner, this was a    6   A The restart? No.
       7    document produced by Indiana University pursuant to    7   Q The date of this report is April 21, 2021. IU was
       8    a document request.                                    8    in session; right?
       9   A Yeah.                                                 9   A Correct. That would have been week 16, I believe,
      10   Q And do you recognize this sort of a report?          10    because I'm summarizing week 15's data.
      11   A I made these slides.                                 11   Q Okay. And page 589, at that point the positivity
      12   Q Pardon?                                              12    rate for four campuses of IU was .24 percent?
      13   A I made these slides.                                 13   A So the positivity, I would not say it's of the
      14   Q Oh, okay.                                            14    campuses. It's the positivity rate of the tests we
      15   A Yes.                                                 15    performed was .24 percent.
      16   Q Well, there you go.                                  16   Q That's what I meant, sorry.
      17        Unless you have my memory, you wouldn't           17   A Yes.
      18    remember.                                             18   Q And speaking of that, would this reflect the tests
      19   A Yes.                                                 19    that this chart reflects the results of?
      20   Q What is this report intended to present? And this    20   A Yes.
      21    was presented to the committee?                       21   Q Were those -- could -- to be included in the tests,
      22   A No, this is the kind of thing that I would present   22    could someone have been tested more than once?
      23    to what we call EALC, which is our Executive          23        MS. RICCHIUTO: Object to form.
      24    Academic Leadership -- I don't know what C stands     24   A These absolutely were tested more than once. These
      25    for. President McRobbie, the executive vice           25    were the dorms. We were testing many of these


                                                   Page 75                                                     Page 76
       1    students twice a week. That's why I want to be         1    at -- we're not testing all populations equally.
       2    specific that it's the tests, not the people.          2    So we do some epidemiologic calculations to think
       3   Q Right. I think one of your other things says          3    like how prevalent is the disease.
       4    unique individuals.                                    4   Q So at this point among, it looks like, all campuses
       5   A Then we tried sometimes to go back, you'll see one    5    of IU, the prevalence was .4 percent regarding the
       6    of these slides is prevalence, where we do back        6    total population of students?
       7    calculation to try to estimate actual prevalence of    7   A Correct.
       8    disease. But again, this population, again, in the     8   Q In all those campuses?
       9    dorms, Bloomington's dorms, we tested twice a week.    9   A It's the weekly point prevalence, yes.
      10   Q And you subdivide your tests into various            10   Q Now, the next page, 600, that would reflect how
      11    populations, the Greeks?                              11    over time the prevalence, you're churning out the
      12   A Yes. In fact, the Greeks were tested twice a week.   12    prevalence over time, and it would indicate a
      13    The faculty weren't tested. They were randomly        13    reduction in prevalence as you went along certainly
      14    sampled.                                              14    from week 7?
      15   Q All right. If you go to 599, there is -- and these   15   A Correct.
      16    are copies of slides; is that what you testified?     16   Q And is it fair to say at this point we're now below
      17   A Correct.                                             17    1 percent?
      18   Q You say positivity versus prevalence.                18   A The prevalence, yes.
      19   A Uh-huh.                                              19   Q Then you have beginning on page 602, analysis of
      20   Q What does prevalence mean?                           20    infections in previously infected.
      21   A So prevalence is when we do a back calculation       21   A Uh-huh.
      22    depending upon the populations that we selected       22   Q So explain what you're charting.
      23    where we actually tried to estimate what -- what's    23   A We were -- because we actually had data on --
      24    the actual existence of disease by the whole          24    because we're testing people, we're testing people
      25    population as opposed to -- because we're looking     25    asymptomatically, once they get out the 90-day


                                                                                   19 (Pages 73 to 76)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 20 of 34
                                                           Page 77                                                      Page 78
       1     window, we were looking to see if people who were        1   A 3,158.
       2     infected were being -- people who had been               2   Q Yeah. That actually showed positive?
       3     previously infected were being infected again.           3   A Uh-huh. And then the next is basically showing you
       4   Q So if you had -- so if they had a positive result,       4    the rates over time.
       5     then you're testing them later to see if they got a      5   Q And again, the rates are going down; right?
       6     reinfection?                                             6   A Yes. They went down -- they definitely went down
       7   A Correct.                                                 7    amongst -- I mean, you see more of a variation I
       8   Q And what was the -- what was the number of               8    think than those who were not previously infected.
       9     reinfections?                                            9    But yes, they both went down.
      10   A At -- it depends on the week. I mean, if you're         10   Q Oh, okay. And then 604 has the reinfection
      11     looking at -- which page are you looking at, I'm        11    percentage.
      12     sorry?                                                  12   A Uh-huh.
      13   Q 602.                                                    13   Q All right. Which is all under 1 percent.
      14   A So on 602, I'm showing data from week 14 and week       14        (Deposition Exhibit 6 marked.)
      15     15. So of the previous -- so of the previously not      15   Q I'll show you what's been marked as Exhibit 6, and
      16     infected, you can see, let's pick week 15, for          16    this is the printout of the Indiana University
      17     example, 129 out of, I don't know, 129 were not --      17    COVID-19 testing dashboard on July 5, 2021.
      18     were positive and 17,826 were not. And the              18        Do you recognize this?
      19     previously infected, 2 versus 3,156.                    19   A Yes.
      20   Q So it had been -- if I -- so for previously             20   Q Was this information made available to the restart
      21     infected, you have a negative and a positive. So        21    committee?
      22     that means adding those together, that was a number     22   A Yes. This is a public dashboard. Everyone has
      23     that was tested?                                        23    access to this.
      24   A Correct.                                                24   Q Were they -- well, I understand that. But was the
      25   Q And so it was two out of the --                         25    committee advised about this and told to consult it


                                                           Page 79                                                      Page 80
       1    as an ongoing, you know, information?                     1    And as you can see from the bottom right corner,
       2   A Oh, yes, although I would say that -- yes, but, you      2    this information was provided by IU pursuant to a
       3    know, I think in general, like this -- I'm not sure       3    document request. And do you recognize this chart?
       4    what you're asking, but yes, they absolutely knew         4   A Yes.
       5    about this.                                               5   Q And where did it come from and who prepared it, or
       6   Q And why would this information be pertinent to           6    whatever you know?
       7    their deliberations?                                      7   A This -- this looks like it was drawn from one of
       8   A Well, this is -- we tried to be very transparent         8    our dashboards, but it's basically based on the
       9    about all our data, so this told us how we were           9    data that you're seeing in another form. This is
      10    doing.                                                   10    just the number of positives. And I think this is
      11   Q I recognize that chart on page 2.                       11    only looking at students, it looks like.
      12   A Yes. Well, that's where we're getting it. You're        12   Q And this is the absolute number of positives per
      13    seeing it at a different time now.                       13    week?
      14   Q Now, there were some pulldown menus again, and you      14   A Yes. When you asked me before how many students
      15    see on page 7, this was the detail that I was able       15    had been positive, this would say 11,140. So that
      16    to pull down.                                            16    was my guess.
      17   A Yeah.                                                   17   Q All right. The next one is what is called
      18   Q Is this information accurate?                           18    self-report close contact. What is that?
      19   A As far as I know, yes.                                  19   A So sometimes we -- people would report to us, like,
      20   Q Was it obtained from IU's -- from IU?                   20    I have been exposed to someone who has had COVID or
      21   A Yes.                                                    21    I've been notified, in which case they would need
      22   Q Is that how it is populated?                            22    to quarantine. And they would report it, because
      23   A Yes.                                                    23    they would report it to us, which is one of the
      24        (Deposition Exhibit 7 marked.)                       24    things we asked them to do.
      25   Q Let me show you what's been marked as Exhibit 7.        25   Q And so this is a record of the number of those



                                                                                       20 (Pages 77 to 80)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 21 of 34
                                                   Page 81                                                     Page 82
       1    self-reports?                                          1    that we can consult?
       2   A Correct.                                              2   A Well, but just -- this says student vaccinations by
       3   Q When did students -- when did the classes end at      3    week, and I don't know looking at this whether this
       4    IU?                                                    4    is -- this is the kind of thing I would ask the --
       5   A Oh, I couldn't give you the exact date, but it had    5    I don't know looking at this, whether this is
       6    to be like the very beginning of May I think or the    6    current students or students at the time that they
       7    very end of April. We started, I think,                7    were vaccinated.
       8    commencement testing the first week of May.            8   Q Well, that's the way I'd interpret it, if I'm
       9   Q All right. The next one is page 77. What is this      9    looking at this.
      10    chart?                                                10   A I don't think the numbers will make tremendous
      11   A This is what we know about vaccinations. It looks    11    amounts of difference, but it could make a
      12    like the chart is students.                           12    difference.
      13   Q Okay. So these are all students, and this reports    13   Q Because this is vaccinations per week of students?
      14    on the number of students that have been              14   A Yeah, I'm just saying it's possible, as an example,
      15    vaccinated?                                           15    if there were 662 students vaccinated the week of
      16   A That is what this looks like, yes. Although I will   16    March, it's possible, because I don't know, that
      17    be very honest with you, you know, it depends --      17    some number of that 622 have graduated since then
      18    the numbers change by what we mean by students.       18    and will not be students in the fall is what I'm
      19    So, for instance, the number of students in like      19    saying.
      20    April, some of them will have graduated. So they      20   Q I understand.
      21    may not be current students, but this is in           21   A Yeah.
      22    general, I imagine, students. I don't know for        22   Q Now, 67,000 of 90,000, what is that?
      23    sure whether this is current students or all          23   A 70 some percent. I don't know for sure.
      24    students.                                             24   Q I hardly ever use this. I don't know -- this is
      25   Q Well, I don't -- I mean, is there a date on this     25    going to be a disaster I feel. Oh, well.


                                                   Page 83                                                     Page 84
       1        That's how you calculate the percentage is --      1    leadership. It's the president and the executive
       2   A Yes. And that would be students who have had at       2    vice presidents and sometimes others. This also
       3    least one dose.                                        3    could have been the cabinet. We'd give this same
       4   Q I didn't see that on it. Where --                     4    presentation to the cabinet, vice presidents.
       5   A Well, because if you look at the breakdown there,     5   Q And I see you, I think, under surveillance and
       6    7,407 have had one dose. 2,853 have had two doses.     6    mitigation?
       7   Q Okay.                                                 7   A There you go, yes. Yeah, that's me.
       8   A 57,596 are considered fully vaccinated, meaning at    8   Q Very good.
       9    least two weeks since the last dose, for a total of    9        All right. Turn to page 1350. This is
      10    67,856.                                               10    really -- these slides are so small. This
      11   Q Got it, thank you.                                   11    really --
      12        (Deposition Exhibit 8 marked.)                    12   A They look better on a computer or a screen.
      13   Q I'll show you what's been marked as Exhibit 8. Do    13   Q These look like charts I've seen on the Indiana --
      14    you recognize this?                                   14   A Yeah, these are screenshots of the ISDH dashboard.
      15   A Yes, I do.                                           15   Q The next page, 1351.
      16   Q And what is it?                                      16   A Uh-huh.
      17   A This looks like a slide presentation that Cole       17   Q Oh, I'm sorry. One other question before I get
      18    would prepare for the same kind of meeting, Cole      18    farther into this.
      19    Beeler, would prepare for the same kind of meeting    19        Can we figure out when these charts are, the
      20    that I prepared my slides for.                        20    dates of them? I mean, I'm looking on page 2 -- I
      21   Q And was this information presented to the restart    21    mean, page 1350.
      22    committee?                                            22   A I mean, you can sort of figure it out because you
      23   A This would have been a presentation to the EALC.     23    can see how far the rate goes. I see June 11th
      24   Q The EALC, which is what?                             24    checkmarked there, so it's after June 11th, but I
      25   A Which, again, is the Executive Academic -- it's      25    don't know how far out it goes. Do you know



                                                                                  21 (Pages 81 to 84)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 22 of 34
                                                        Page 85                                                Page 86
       1    what -- do you know which slideshow this was?           1    1360. I'm having a hard time understanding what
       2    Because every slideshow probably had a date.            2    this chart represents. In other words, like the
       3   Q I don't know, because they produced --                 3    colors.
       4   A Whichever file -- no, I mean the file itself might     4   A Yep. So these charts Cole created to sort of give
       5    have had a date.                                        5    people a picture of whether things were
       6   Q This is -- well, one of my associates went through     6    good/improving, stable, or worsening. So red is
       7    the documents and gave this to me. So I don't know      7    bad. Orange is slightly better. Yellow is better.
       8    if there's something.                                   8    Green is the best. And then you can see in the
       9   A I don't know either, but this one here says 6-11,      9    columns, some of the metrics that he followed or we
      10    so I'm going to guess that perhaps this goes           10    followed at a county level; for instance, the first
      11    through June 11th, but I'm guessing. It looks like     11    column is the percent change in seven-day rolling
      12    most of these things seem to end on June 11th or       12    average of new cases. So if cases are decreasing,
      13    thereabouts, so sometime in June. June 11th,           13    you're going to get a green. If they're increasing
      14    June 12th, somewhere in there.                         14    dramatically, you get a red. Second column is
      15   Q So these statistics are about the state of Indiana?   15    absolute value of seven-day rolling average of
      16   A Some are. Some are. Some are about IU.                16    positive. So instead of the new cases, it's the
      17   Q Some are about Marion County and Monroe County?       17    percent positives.
      18   A So one of Cole's responsibilities was to place some   18        Third column is percent positives over last
      19    context, how we were doing with respect to the         19    two weeks. So it's a longer term way of looking at
      20    state, the county, the country, sort of just give      20    it. Then there's the ten-day average R, the
      21    an overview of what was going on with COVID in         21    percent change in R over the last seven days, the
      22    general and also IU. But he also focused on            22    percent change in hospital census over the two
      23    symptomatic testing. So 1351, for instance, is         23    weeks, percent change of ICU beds for COVID, and
      24    our, IU's, symptomatic testing.                        24    then the percent change of ICU beds for COVID over
      25   Q And the hospitalizations, ICU beds. Turn to page      25    the last two weeks.


                                                        Page 87                                                Page 88
       1        And if everything looks green or most things        1    to people. Second is percent positive cases,
       2    look green, we know that things in general in the       2    seven-day rolling average, and then it's a
       3    outside world are looking pretty good, which they       3    three-day rolling average, then it's a symptomatic
       4    were in June.                                           4    rate, then it's the mitigation test positive rate.
       5   Q And this is -- on page 1361 is a continuation?         5    I can't see that, test percent of IU population.
       6   A Basically shows you what it looked like this week.     6    So, again, he's looking at the whole population,
       7    So this presentation looks like 6-15, that's what       7    how much we tested.
       8    he's saying. And then he shows us the previous          8        The contact tracing success rate, contact
       9    week so that you can see, do things look better         9    tracing efficiency, overall case management, Q&I
      10    this week than last week or worse this week than       10    utilization, how much of our quarantine and
      11    last week.                                             11    isolation space was being used, percent residential
      12   Q 1362, wow. Okay, he's now tried --                    12    in QI, how much of our population was actually in
      13   A Yeah. He's tried basically in 1362 to reduce the      13    quarantine or isolation, and percent of total in
      14    slide to one color. So there's like all the            14    QI. That's the percent of the whole IU population,
      15    information from the previous slide listed, and        15    not our residential population, that was in
      16    then he can show -- you can see like at the            16    quarantine or isolation.
      17    beginning of the year, we had spikes. And then         17        And as you can see, whenever this was, most of
      18    things got better, and then they got worse, and        18    it was green.
      19    then they got better. He's trying to give a broad      19   Q And then there's charts to represent that
      20    picture.                                               20    information?
      21   Q 1365, what is that chart?                             21   A This is I think giving you a flavor of the metrics
      22   A Same kind of color-coded snapshot but for more        22    that we would look at when you asked before about
      23    internal metrics. So again, looking at the columns     23    how we were monitoring things.
      24    here is test time turnaround time for symptomatic      24        (Deposition Exhibit 9 marked.)
      25    tests, like how long it took us to get tests back      25   Q I'll show you what's been marked as Exhibit 9. And



                                                                                   22 (Pages 85 to 88)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 23 of 34
                                                           Page 89                                                Page 90
       1    are you familiar with this website?                       1    about that.
       2   A I'm sorry, my staples are on the opposite side.          2        Page 5, it says positive cases and tests.
       3   Q Well, I put them there.                                  3   A Yes.
       4   A I see, but it goes on its side. This looks like          4   Q I think I recognize the --
       5    the ISDH dashboard, I think, that's what it looks         5   A Yeah, I mean this is, I'm sure, where Cole copied
       6    like.                                                     6    it from.
       7   Q And I'll represent that it is. And you can see in        7        (Deposition Exhibit 10 marked.)
       8    the second page it's from July 6th.                       8   Q I'll show you what's been marked as Exhibit 10.
       9   A Okay.                                                    9    Are you familiar with this website?
      10   Q Oh, my Lord. At 11:59 p.m. Was I really up that         10   A This looks like a CDC summary of the state of
      11    late?                                                    11    COVID.
      12   A Or somebody that works for you.                         12   Q Is this information -- well, do you know how the
      13   Q Now, what does this dashboard accumulate and report     13    CDC accumulates this information?
      14    on? What is it?                                          14   A I imagine --
      15        MS. RICCHIUTO: Objection, outside the scope.         15        MS. RICCHIUTO: Objection, outside the scope.
      16   A I'll tell you what I think ISDH is trying to            16   A I imagine they get reports from states and then
      17    report, but I think they're trying to give a             17    they collate.
      18    snapshot of how Indiana does much as our public          18   Q Do you view this information as reliable and is
      19    dashboard gives a snapshot of how IU is doing.           19    relied upon by people working in this area?
      20   Q And do you know where they get their figures?           20   A I can't attest to who uses it, but I think it's
      21   A I assume from State-based data.                         21    accurate.
      22   Q And is this something, someone would rely upon,         22   Q Now, in looking at -- back to Exhibit 3, starting
      23    reasonably rely upon as accurate?                        23    on page 19, I don't see listed IU's management of
      24   A As accurate, yes.                                       24    infectious and communicable diseases policy.
      25   Q Unfortunately the pages are not numbered. Sorry         25   A I don't know that that would have been a source


                                                           Page 91                                                Page 92
       1     of -- like a reference cited for this.                   1    as being irrelevant to the considerations of the
       2   Q Well, it wasn't cited, but I also didn't see it as       2    restart committee?
       3     a source being used.                                     3        MS. RICCHIUTO: Object to form, misstates
       4   A Well, again, I would say restart was an advisory         4    testimony.
       5     committee, but implementation was handled outside        5   A I don't know. I'd have to look at it. I'd have to
       6     of restart. So if restart would give advice, that        6    review it.
       7     policy would be created.                                 7   Q But the key point is they -- you don't recall -- I
       8   Q Was any of the advice based on the IU's policy of        8    mean, it didn't make the list, and you don't recall
       9     management of infectious and communicable disease?       9    it being consulted in -- during the deliberations?
      10   A People who were on the committee would have had         10   A I don't recall -- again, my personally, but I am
      11     knowledge of that.                                      11    absolutely positive that people on the committee
      12   Q Was it shared with the committee in your                12    would have talked about what our current policy was
      13     recollection?                                           13    as we moved forward. It's just not necessarily I
      14   A I do not remember. But again, I can't speak for         14    think what people might have considered as a source
      15     the entire committee of who reviewed what.              15    in the same way as many of these were.
      16   Q But it didn't make the list as being a document         16        (Deposition Exhibit 11 marked.)
      17     shared with the committee; right?                       17   Q I'll show you what's been marked as Exhibit 11.
      18   A I think it didn't make the list of sources. Again,      18    Are you familiar with this policy?
      19     I would say that policy usually comes out of -- you     19   A I have seen it before.
      20     know, it's when we implement, not necessarily -- we     20   Q Are you familiar with its content?
      21     were not considering past policy for advising what      21   A Yes.
      22     to do. You know, the past policy was not a source       22   Q Now, the policy statement is, and in the first
      23     of COVID information or the current -- you know,        23    page -- and by the way, this was also produced by
      24     what we were probably considering here.                 24    IU as you can see at the bottom. "Indiana
      25   Q So what you're saying is you would view that policy     25    University will take all reasonable measures to



                                                                                     23 (Pages 89 to 92)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 24 of 34
                                                   Page 93                                                           Page 94
       1    ensure the safety of members of the university          1   Q Sir, I'm asking about your recollection.
       2    community during global and local infectious            2   A Yes.
       3    disease events."                                        3   Q Did you remember discussing the policy as part of
       4       Now, and then the second reasons for the             4    the deliberations of the committee?
       5    policy, it says, The purpose of this document is to     5   A I can remember Graham absolutely talking about
       6    provide guidelines for the response to a wide           6    current policies.
       7    variety of infectious disease risks at Indiana          7   Q Well, current policies encompasses many different
       8    University. And the restart committee was, of           8    policies. So I am asking you about this policy.
       9    course, tasked with recommending a response to          9   A Yes. I can -- I remember Graham discussing current
      10    COVID-19.                                              10    management and infectious and communicable disease
      11   A Uh-huh.                                               11    policy.
      12   Q But the committee did not use this policy as          12   Q I want you to turn to the third to the last page.
      13    guidance for their deliberation?                       13    And did the committee determine which level the
      14       MS. RICCHIUTO: Objection, misstates the             14    COVID pandemic was when you made your
      15    testimony.                                             15    recommendations in May of 2021?
      16   A I would not say that's true. In fact, the policy      16        MS. RICCHIUTO: I'm going to object to the
      17    contact on this, Graham McKeen, was on the             17    extent that calls for deliberations.
      18    committee and I am sure discussed what our current     18   A What -- I don't understand the question. When you
      19    policies were as moving forward. You asked me          19    say what level, what do you mean? I mean, I'm
      20    before if this was in the list as a specific           20    looking -- I'm sorry, I'm looking at a different
      21    reference of that kind, and no. But that does not      21    page.
      22    mean we did not discuss it or know about this.         22   Q Oh, okay. There you go.
      23   Q Do you recall ever discussing the policy?             23   A All right.
      24   A I'm -- in fact, Graham and I work quite closely, so   24   Q Sorry about that.
      25    I'm sure he discussed what the policies were.          25        Did the committee make a determination on what


                                                   Page 95                                                           Page 96
       1    level, that is IU action level, the -- IU was at at     1     report under the IU action level that the -- that
       2    the time of the committee's report?                     2     you were at a -- that we were at with respect to
       3   A I do not remember that.                                3     COVID-19, the recovery level?
       4   Q Now, there's nothing in the report that suggests       4        MS. RICCHIUTO: Objection, lack of foundation.
       5    that?                                                   5   A Which report are you talking about?
       6   A No. I mean, I think part of the reason for the         6   Q The one we talked about the whole time, your
       7    creation of the restart committee was that we           7     May 28th.
       8    recognized that the threat of COVID and the             8   A But there were many restart reports.
       9    pandemic actually went beyond what we had in place,     9   Q I am asking you about one of them.
      10    and therefore, President McRobbie asked a specific     10   A If you're asking me about this one.
      11    group to devise recommendations on how to proceed      11   Q Because it is the one you imposed the vaccine
      12    because it wasn't -- it was not going well, in the     12     mandate. I'm asking you about May 28th report,
      13    country or on campus.                                  13     report.
      14   Q So that's just another way of saying you considered   14   A And no, I would not say we would consider it -- did
      15    this irrelevant, so you didn't --                      15     you say insignificant? What did you say?
      16   A I don't think we considered it --                     16   Q I said that you were -- that we were at the IU
      17       MS. RICCHIUTO: Objection, argumentative,            17     action level of recovery.
      18    misstates the testimony.                               18        MS. RICCHIUTO: Same objection.
      19   A I don't think we considered it irrelevant. I think    19   A No.
      20    we felt that we needed a better -- we considered       20   Q Okay. What would suggest you were not at the
      21    this, but we needed a more -- a much larger            21     recovery?
      22    response than would be managed, for instance, by       22   A We are still in the pandemic.
      23    this infrastructure, which is why we created the       23   Q These are --
      24    medical response team and other infrastructure.        24   A No, I'm sorry, 2B to 4B, say WHO pandemic. Below
      25   Q Isn't it fair to say that at the time that the        25     that is alert or inter-pandemic. And above that is



                                                                                       24 (Pages 93 to 96)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 25 of 34
                                                   Page 97                                                      Page 98
       1    transitioning. Or deceleration from CDC. I don't        1        MS. RICCHIUTO: Objection, outside the scope.
       2    know that we believe we're in that.                     2   A I mean, I guess my best guess on this kind of
       3   Q Do you know that those words you just said, WHO        3    classification would probably be three maybe. I
       4    transition, CDC deceleration, and CDC preparation,      4    mean, you only need one case to have three.
       5    are stages of the pandemic described by them?           5   Q One case of what?
       6   A I think that they could be stages of the pandemic,     6   A I would imagine whatever disease was being
       7    but I do not believe that we're in them                 7    considered in this policy. But for this one, it
       8    necessarily.                                            8    would be COVID.
       9   Q Okay. Well, what suggests that you were not -- we      9   Q So you're in phase 3?
      10    were not in the -- on May 28th, the recovery           10   A One case.
      11    state? What contraindicates that?                      11   Q If you have one case of the -- of infection of the
      12   A Because --                                            12    virus?
      13        MS. RICCHIUTO: Object to form.                     13   A That's what this says. One case at high severity
      14   A -- we still have around the world significant         14    or third -- so I take that back. But we probably
      15    levels of disease and a massively high level of the    15    are in -- I mean, according to this, it would -- I
      16    population in May that was still not vaccinated;       16    think -- in fact, I'm not sure. It would be very
      17    and, therefore, potentially at risk.                   17    difficult to place COVID into this context, which
      18   Q Where in this report, this policy, does it suggest    18    is one of the reasons I think we had to create
      19    that the rate of vaccination is a factor in            19    other policies.
      20    determining the state of the pandemic?                 20   Q And the committee didn't even try to place the
      21        MS. RICCHIUTO: Objection.                          21    COVID situation in May of 2021 into this content?
      22   A Because it gives us some insight into how at risk     22        MS. RICCHIUTO: Object to form, misstates the
      23    the population is when seasonality returns.            23    testimony.
      24   Q If we were not in the recovery stage on May 28,       24   A We were -- it was not that we took no effort to do
      25    2021, what stage -- what level were we at?             25    that. It was that we were explicitly discussing at


                                                   Page 99                                                    Page 100
       1    that point COVID and not necessarily trying to fit      1    over time as we go up the bell graph and back down
       2    it into this framework.                                 2    and back down. Now, at the time of the May report,
       3        (Deposition Exhibit 12 marked.)                     3    2021 report, wouldn't it be fair to say that we
       4   Q Let me show you what's been marked as Exhibit 12,      4    were where this line appears, between deceleration
       5    which is printed out from the website at CDC            5    and preparation?
       6    regarding the continuum of pandemic phases.             6        MS. RICCHIUTO: Objection.
       7        Are you familiar with this?                         7   A No.
       8   A Yes.                                                   8        MS. RICCHIUTO: Out of scope, no foundation.
       9   Q Did the restart committee attempt to determine what    9    And this is a 2016 document.
      10    phase the pandemic was at when they made their         10   A And I'd still say no.
      11    report in May of 2021?                                 11   Q Well, then where were we on the bell graph?
      12   A I don't explicitly think we tried to fit it into      12   A I'm sorry, this is a description --
      13    one of these six categories, but we definitely         13        MS. RICCHIUTO: Same objection.
      14    thought about how the pandemic was progressing.        14   A I'm sorry, this is a description of an influenza
      15   Q Under this -- the six phases, which phase do you      15    year. Influenza is a one-year thing. Every year
      16    think we were in when you -- the restart committee     16    is a new influenza. So yes, influenza gets worse
      17    issued this report?                                    17    and then it gets better. And then the next year,
      18        MS. RICCHIUTO: Objection, out of scope, no         18    it gets worse and it gets better. We're
      19    foundation.                                            19    preparing -- we don't expect something brand new.
      20   A As I said, we didn't really explicitly fit it into    20    We're still in the midst of a global pandemic. And
      21    one of these six categories.                           21    while the cases may be somewhat down, that's not
      22   Q Now, if you turn to page 3, you see a bell graph;     22    the end of the pandemic. The pandemic is still
      23    right?                                                 23    continuing.
      24   A Yeah.                                                 24   Q And of course you see under the bell graph, it says
      25   Q And where they describe the phases as the -- as       25    pandemic intervals.


                                                                                 25 (Pages 97 to 100)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 26 of 34
                                                         Page 101                                              Page 102
       1   A I agree. It's just -- but this is looking at a          1    of influenza cases.
       2     year-to-year thing. And so to declare that the          2   A No, for a variety of reasons, including if we
       3     pandemic is over is a misunderstanding. And             3    wanted to further expand, there are variants
       4     besides, we cannot look at this in a vacuum. We're      4    coming. Influenza is not -- this is -- influenza
       5     looking -- you're describing Indiana. The world's,      5    and COVID are not the same.
       6     however -- there are countries that are spiking.        6   Q Now, the description of the six intervals,
       7     There are -- it can absolutely come back. We are        7    intervals is the word they use here, preparation
       8     not at the end of the pandemic. Again, IU has           8    for future pandemic waves, it says, when pandemic
       9     never fit this model because we've been doing           9    influenza has subsided?
      10     different things the entire time.                      10   A Influenza.
      11   Q Where were we in the bell graph at that time --        11   Q I'm reading the words.
      12        MS. RICCHIUTO: Objection.                           12   A I agree. That's it. Go ahead.
      13   Q -- in terms of mortality, case positivity, and all     13   Q Well, I can't ask my question if you interrupt me.
      14     that?                                                  14   A I apologize.
      15   A I don't think this is --                               15   Q Okay. -- "has subsided, public health" -- now, had
      16        MS. RICCHIUTO: Wait. Whoa, whoa, whoa.              16    the COVID pandemic subsided at the -- in May of
      17     Vague, asked and answered, compound, no foundation.    17    2021?
      18   A I don't think that's an appropriate way to define      18        MS. RICCHIUTO: Objection, out of scope, no
      19     this, and I could not place us in this.                19    foundation.
      20   Q Could you not place us in -- place the COVID           20   A It's impossible to answer that question. For what?
      21     pandemic on this chart?                                21    Worldwide? No, the COVID pandemic has not
      22   A No.                                                    22    subsided.
      23        MS. RICCHIUTO: Objection, out of scope, asked       23   Q In Indiana, had the -- had it subsided?
      24     and answered, no foundation to place the COVID         24   A No. The number of cases have, but we do not know
      25     pandemic on a chart reflecting hypothetical number     25    that the pandemic has subsided.


                                                         Page 103                                              Page 104
       1   Q And at IU, had it subsided?                             1    to, Jim.
       2   A I will answer the question again.                       2         MR. BOPP: Oh, I've got plenty of time. And
       3        MS. RICCHIUTO: Same objections.                      3    would the record please indicate that Anne is
       4   A The number of cases has reduced, as it did last         4    raising her voice. I have been able to hear her
       5    summer. That does not mean the pandemic is over.         5    objections the whole time. And she is -- I think
       6   Q And you understand that No. 6 incorporates that         6    it's unprofessional to raise your voice at me.
       7    concept of the pandemic not being over because it        7         MS. RICCHIUTO: Yesterday I was criticized by
       8    says, "Preparation for future pandemic waves," so        8    the court reporter for not talking loudly enough
       9    there's not something like -- they're not thinking       9    because I'm wearing a mask.
      10    about this, this is part of the preparation phase?      10         Also, the witness and the attorney are talking
      11   A So if you're asking me --                              11    over one another, and so to make it easier for the
      12        MS. RICCHIUTO: Objection, out of scope, form,       12    court reporter to capture my objections, it is
      13    foundation.                                             13    correct that I am speaking loudly to ensure that
      14   A So but that is not what you're asking me. You did      14    she can hear me while the two of them talk over one
      15    not ask me if the wave was subsiding. You asked me      15    another.
      16    if the pandemic was subsiding. I absolutely think       16         MR. BOPP: Well, Anne, you were not talking
      17    we are not in a surge. We are -- perhaps the wave       17    loudly until just a few minutes ago. And I want
      18    has subsided, but you've asked me repeatedly if the     18    the record to indicate that you just started it.
      19    pandemic has subsided.                                  19    And speaking in a hostile voice. And look, just
      20   Q All right. Where on the chart, No. 3 regarding the     20    make your objections, and we'll move on.
      21    wave, were we in May of 2021?                           21         MS. RICCHIUTO: Well, this question has been
      22        MS. RICCHIUTO: Objection, out of scope, no          22    asked multiple times, and we are pretty close to
      23    foundation to place the COVID cases on a                23    moving on from this chart.
      24    hypothetical number of influenza cases chart. You       24   BY MR. BOPP:
      25    can do this for the rest of your time if you want       25   Q Where are we on the wave, which is the third page?



                                                                                26 (Pages 101 to 104)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 27 of 34
                                                        Page 105                                                     Page 106
       1    Where were we in May of 2021 regarding the COVID        1         (Deposition Exhibit 13 marked.)
       2    pandemic?                                               2   Q Let me show you what's been marked as Exhibit 13.
       3          MS. RICCHIUTO: Asked and answered. I need         3    Again, a printout from the Center for Disease
       4    everybody to be very quiet so that I don't talk         4    Control, also discussing their framework for
       5    loudly and upset Mr. Bopp. This question has been       5    influenza pandemic. Turn to page 11, please. Now,
       6    asked and answered. It is out of scope of the           6    toward the bottom, it has a deceleration phase,
       7    deposition notice, and there is no foundation for       7    which you said, correct me if I'm wrong, that we
       8    it.                                                     8    were in in May 2021?
       9   A If we're talking about the wave, we're definitely      9         MS. RICCHIUTO: Objection.
      10    seeing a deceleration -- we were seeing a              10   Q Is that correct?
      11    deceleration of cases in -- which is what this is      11         MS. RICCHIUTO: Out of scope, no foundation.
      12    measuring, number of cases, we were seeing a           12    This is a 2014 CDC document that the witness has
      13    deceleration of cases in May.                          13    not established that he's seen or relied upon.
      14   Q Well, isn't it true that we were beyond the           14   A I think if this is describing pandemic influenza
      15    deceleration to the -- to the flattening out that      15    cases in the United States and not on campus, are
      16    you see at the -- you know, the second to the last     16    you asking me about the United States, or are you
      17    lane, wasn't it flattening out?                        17    asking me about a campus?
      18          MS. RICCHIUTO: Aaron, please wait so that I      18   Q I already asked about Indiana, and that's what you
      19    can quietly state my objection, which is, asked and    19    answered.
      20    answered, out of scope, no foundation.                 20   A Okay.
      21          MR. BOPP: Okay, go ahead.                        21   Q You said deceleration.
      22   A We do not measure waves of pandemics on the campus.   22   A I think that you were asking me like -- but now
      23    If you're asking me if Indiana was, no, I do not       23    that I'm looking at this, this is actually talking
      24    think Indiana was there yet. Indiana was coming        24    about the United States. So as this would define
      25    down still.                                            25    it, I think even in the United States probably it


                                                        Page 107                                                     Page 108
       1    would have been a -- but again, this is -- this is      1   A Yes, but this applies. But this is influenza
       2    influenza. Where usually the pandemic -- they last      2    again. But I suppose if I was trying to fit COVID
       3    a year perhaps. This is not COVID -- COVID is very      3    into this framework, yes. But not everyone -- I
       4    different. This is the worst pandemic we've seen        4    mean, in Indiana, in May, it was lower. I don't
       5    in about a century. So asking me to constantly fit      5    know that I'd say low, but it was lower.
       6    this into the framework of normal influenza is very     6   Q And then the next statement is that low pandemic
       7    difficult.                                              7    influenza activity but continued outbreaks possible
       8   Q Well, I'm asking you to apply the principles and       8    in the state. And that would be accurate in May of
       9    the statements and the criteria to Indiana, and you     9    2021; correct?
      10    said applying it to Indiana, we were in                10        MS. RICCHIUTO: Objection, out of scope, lack
      11    deceleration.                                          11    of foundation. There's been no evidence that the
      12        Do you disagree with that now?                     12    state of Indiana was in an influenza pandemic in
      13        MS. RICCHIUTO: Objection.                          13    May of 2021.
      14   A No, I think it's the -- this says consistently        14   A I'd say low is also relative, and I don't know what
      15    decreasing rate of pandemic influenza cases in the     15    they mean by low.
      16    state. So yes, that would be deceleration of the       16   Q I should ask you, you didn't -- the committee in
      17    pandemic wave.                                         17    its deliberations didn't rely upon this CDC
      18   Q Now, if you turn below that to preparation, it        18    material, Exhibit 13 and Exhibit 12; is that right?
      19    describes the situation as low pandemic influenza      19   A I would have to go through and look specifically if
      20    activity but continued outbreaks possible in some      20    we listed it, but I don't know if we explicitly
      21    jurisdiction.                                          21    looked at this, no.
      22        Wouldn't that accurately describe the              22   Q Well, I know you -- yeah. And I know -- I know you
      23    situation in May of 2021 in Indiana?                   23    didn't list it, so the record speaks for itself.
      24        MS. RICCHIUTO: Objection, out of scope, lack       24    I'm not going to characterize it.
      25    of foundation.                                         25        (Deposition Exhibit 14 marked.)



                                                                                27 (Pages 105 to 108)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 28 of 34
                                                     Page 109                                                 Page 110
       1   Q If you turn to page 12, all right, at the very         1    witness any questions about this document, and I
       2    bottom, you see Table 5, novel influenza A virus        2    object to the form of the question.
       3    pandemic (deceleration interval). Now, you see on       3   Q All right. Second -- you can answer, I'm sorry.
       4    the next page, recommendations for state and local.     4   A Yes.
       5    I assume, I don't know, IU would be local in eight      5   Q Under Medicare and counter measures, initiate
       6    or ten communities; right?                              6    targeted cessation of surge capacity strategies as
       7   A Sure.                                                  7    appropriate, maintain aggressive infection control
       8   Q That would be fair.                                    8    measures in the community.
       9        And if you go to halfway down the page, it          9       Up until the May -- as a result of the May
      10    says, "Community mitigation." Under state and          10    restart committee report, was there any
      11    local, "Assess plan for and implement targeted         11    consideration of targeted cessation of surge
      12    cessation of community mitigation measures if          12    capacity strategies as appropriate?
      13    appropriate."                                          13       MS. RICCHIUTO: Objection to form, lack of
      14        Now, the restart committee did that, didn't        14    foundation, out of scope.
      15    they?                                                  15   A Yes.
      16   A Yes.                                                  16   Q And up until the report, IU maintained aggressive
      17        MS. RICCHIUTO: Whoa, whoa, whoa.                   17    infection control measures in the community; right?
      18        THE WITNESS: Sorry.                                18       MS. RICCHIUTO: Same objections.
      19   Q I mean, they recommended --                           19   A I would push back on the question. I think that we
      20        MS. RICCHIUTO: I need you to make sure to          20    have maintained some, and we have reduced some.
      21    leave me plenty of time to quietly object so I         21   Q Then we go to the next page, Table 6, which is now
      22    don't upset Mr. Bopp.                                  22    the preparation interval. So let's go -- let's
      23        THE WITNESS: Apologize.                            23    see. Under laboratory, okay, return to routine
      24        MS. RICCHIUTO: This is out of scope. There         24    interpandemic virologic surveillance.
      25    has been no foundation established to ask the          25       Did the committee decide to do that?


                                                     Page 111                                                 Page 112
       1        MS. RICCHIUTO: Objection.                           1    mask policies recently. I mean, again that's more
       2   Q Or recommend that that be done --                      2    recently correct. But we recognized that in the
       3        MS. RICCHIUTO: Objection, lack of foundation        3    summer and the fall, things would be different.
       4    that the committee considered anything related to       4   Q The next page, under vaccine, "Participate in
       5    CDC guidance on influenza A pandemic preparation.       5    vaccine recovery as appropriate."
       6        You can answer.                                     6        Did the committee make a recommendation on
       7   A I think that this, again, misunderstands the           7    that?
       8    difference between influenza and where we are.          8        MS. RICCHIUTO: Objection, lack of foundation.
       9   Q I'm just asking a factual question about whether or    9   A I have the same -- again, I'm just going to say for
      10    not you made those sort of recommendations that        10    the record, again, you're asking me to fit this
      11    fall into that category.                               11    into an influenza, and you're reading the United
      12   A We made recommendations --                            12    States column, where the state is -- the local,
      13        MS. RICCHIUTO: Object to form.                     13    state -- correction, is that the local, I
      14   A We made recommendations to reduce surveillance but    14    apologize. That is the state or local. I
      15    not to go to interpandemic surveillance because we     15    apologize.
      16    do not believe the pandemic is over.                   16        This assumes when I believe it's saying
      17   Q Under community mitigation, "Modify community         17    participate in vaccine recovery, it assumes that in
      18    mitigation measures as necessary."                     18    the previous phase, you know, we were continuing
      19        Did the committee make a recommendation that       19    vaccination response as appropriate and getting
      20    falls under that category?                             20    there. We have not achieved the goals of the
      21        MS. RICCHIUTO: Objection, lack of foundation.      21    previous phase where we are in this stage of a
      22   A Yes.                                                  22    pandemic.
      23   Q And what was that?                                    23   Q I just asked you what you did. I didn't ask you
      24   A I mean, again, some of the things we did was to       24    for your justification for whatever it was. And --
      25    reduce our level of testing. We've changed our         25    but I don't mind continuing to ask you questions,



                                                                               28 (Pages 109 to 112)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 29 of 34
                                                    Page 113                                                 Page 114
       1    honestly.                                              1    recommendations on any diseases with respect to
       2   A That's fine.                                          2    vaccine policy. They delegate that responsibility
       3   Q So did the committee in May of 2021 recommend         3    to states and local entities.
       4    participation in vaccine recovery as appropriate,      4   Q So what's the answer to my question? Have they
       5    recommend any steps that would fall in that            5    made the recommendation or not?
       6    category?                                              6   A The CDC doesn't make those recommendations.
       7       MS. RICCHIUTO: Lack of foundation.                  7        MS. RICCHIUTO: And I want to put on the
       8   A I don't believe this was the advice we gave, no.      8    record that Mr. Bopp has taken a tone with my
       9   Q The next, under vaccine is "Continue to vaccinate     9    witness since we're doing that today.
      10    with a focus on hard to reach populations in          10        MR. BOPP: Boy, I can't match you yet, Anne,
      11    anticipation of a subsequent wave."                   11    but I'm working on it.
      12       Did IU make any recommendations that would         12   Q So I assume that when you say they haven't made --
      13    fall under that category?                             13    they don't make any recommendations like that, you
      14       MS. RICCHIUTO: Lack of foundation.                 14    are acknowledging that they have not made that
      15   A I certainly think we recommended to continue to      15    recommendation?
      16    vaccinate. And we've certainly always pushed to       16        MS. RICCHIUTO: Object to form, misstates
      17    reach hard to reach populations.                      17    testimony.
      18   Q Now, do you agree that nowhere does the CDC          18   A I will say the same answer. That is not what the
      19    recommend that either at that stage or at any stage   19    CDC does.
      20    of the pandemic, including the COVID pandemic, that   20   Q I didn't ask why they did something or didn't do
      21    people of college age should be mandated to take      21    something. I asked what they did.
      22    the COVID vaccination?                                22        MS. RICCHIUTO: Objection.
      23       MS. RICCHIUTO: Object to form and out of           23   Q Very simple answer. No, they have never
      24    scope.                                                24    recommended a mandate; isn't that correct?
      25   A The CDC does not usually I think make                25        MS. RICCHIUTO: Object to form, misstates the


                                                    Page 115                                                 Page 116
       1    testimony, argumentative, and I'm concerned about      1    for religious exemption. Then at --
       2    Mr. Bopp's tone of voice.                              2   A I believe this --
       3        MR. BOPP: Oh, my word.                             3   Q It's a denial. And then the second one is
       4   A The CDC has not yet, no, but I think they never       4    similarly a request on the denial based on the
       5    will because they do not do that.                      5    vaccination history.
       6   Q Thank you. That was easy.                             6        What -- how can you account for this? You
       7        I'm sorry, it's going to take me a minute to       7    know more about it than I do. I don't know.
       8    find one of your answers. Could you relook at          8   A So the vaccination --
       9    Exhibit 2. Go to page 9. Paragraph 37. And that        9        MS. RICCHIUTO: Object to form.
      10    is -- that statement is, "To date, IU has not         10   A I took the vaccination requirement to mean our
      11    denied any student's request for a religious          11    policy. This took place before the policy
      12    exemption from the vaccination requirement."          12    according to the date. And so it was actually
      13        Is that a true statement?                         13    rejected before we created the policy and we
      14   A To my knowledge, yes.                                14    defined the religious exemptions.
      15        (Deposition Exhibit 15 marked.)                   15        The other one, the last one you're showing is
      16   Q If you look at Exhibit 15, of course, I assume       16    about a study abroad program in London, and it is
      17    you've not seen any of these e-mails?                 17    very possible that study abroad programs will have
      18   A Oh, I have.                                          18    different requirements than we do and perhaps may
      19   Q What?                                                19    deny a religious exemption.
      20   A I have.                                              20   Q So what you meant when you said on paragraph 37,
      21   Q You have?                                            21    when you said, to date, you meant under the policy
      22   A Yes.                                                 22    instituted after the restart committee's
      23   Q Well, they appear to be a denial of religious        23    recommendation?
      24    exemption. For instance, the first one, 5-13, to      24   A So the vaccine requirement. I think it's possible
      25    whom it may concern, religious -- written request     25    that there has been a religious denial of a vaccine



                                                                              29 (Pages 113 to 116)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 30 of 34
                                                         Page 117                                                 Page 118
       1    in our past even. I don't know that for sure. But        1        I show you 16, which we got off the Purdue
       2    under this current policy, we are not denying            2    website, which announced the policy. And if you
       3    religious exemptions.                                    3    turn to page 2, Return all campus basis to full
       4   Q Are you aware that Purdue University has, by action     4    density, full venues, full occupancy, pre -- then
       5    of their board of trustees, lifted all of their          5    it says, In addition, Purdue intends to begin the
       6    COVID-related restrictions?                              6    fall semester with little or no use of face masks.
       7        MS. RICCHIUTO: Objection, outside the scope.         7    Final decision to be made.
       8   A Today I think that might have been, wasn't it? I        8        Now, I think you'd agree this is a much
       9    think it's possible.                                     9    different policy than IU's pursuing; correct?
      10   Q Let's see. Is today -- what day is today?              10   A I completely --
      11   A I don't know, but my wife got the e-mail today for     11        MS. RICCHIUTO: Objection, outside the scope,
      12    our son, so I think I heard about that this             12    no foundation to ask this witness any questions
      13    morning.                                                13    about a Purdue policy that came up yesterday. He's
      14   Q Okay. That was adopted on the 7th.                     14    here to talk about a decision made by IU on or
      15   A Which would have been yesterday, so perhaps we just    15    before May 21 of 2021.
      16    got the e-mail today.                                   16   A No, I disagree with you. I don't think this sounds
      17        (Deposition Exhibit 16 marked.)                     17    different. I think if you read those five bullet
      18   Q I'll show you what's been marked as Exhibit 16.        18    points in the next semester, it'll actually
      19    And you were saying you have a student -- I mean, a     19    describe IU.
      20    son that's a student at IU -- at Purdue?                20   Q Where is the vaccine mandate?
      21   A Correct.                                               21        MS. RICCHIUTO: Same objection.
      22   Q Okay, very good. And he got notified of this new       22   A You didn't ask me that. You asked me if that
      23    policy?                                                 23    sounds like IU. This absolutely does sound like
      24   A I can't speak to him. My wife got the e-mail.          24    IU.
      25   Q Got it.                                                25   Q I didn't ask you that. And let me clarify it if


                                                         Page 119                                                 Page 120
       1    you misinterpreted my question.                          1    no use of face masks?
       2        I asked you whether or not -- I said -- I            2        MS. RICCHIUTO: Objection, out of scope.
       3    actually made a statement in the form of a               3   Q That would be a difference, wouldn't it?
       4    question, which was, isn't this policy much              4        MS. RICCHIUTO: No foundation, object to form.
       5    different than IU's? So go ahead and tell me.            5   A No. Because they are not clear. They have not
       6        MS. RICCHIUTO: Outside the scope, lack of            6    made a final decision. And in previous, which we
       7    foundation.                                              7    are not looking at here, previous things they said
       8   A I will say the parts that you read me sounded           8    that they would expect those that chose not to be
       9    exactly like IU.                                         9    vaccinated to continue to wear masks. This does
      10   Q Including no -- little or no use of face masks?        10    not say that that has been lifted.
      11   A I think if we are only requiring face masks of         11   Q Now, next they say, "Key factors in that decision
      12    people who are exempt, that will be a very small        12    would include the percentage of the campus
      13    percentage of IU.                                       13    population that has been vaccinated."
      14   Q Then what about the vaccine mandate, is that           14        Do you think that's a relevant consideration
      15    different than Purdue's policy?                         15    for determining policy regarding COVID-19?
      16   A Yes.                                                   16   A On IU or -- you're asking me about IU?
      17        MS. RICCHIUTO: Objection, out of scope, no          17   Q Generally. For IU, sure.
      18    foundation.                                             18   A Yes.
      19   Q And attendant to the vaccine mandate are the           19   Q For IU, sure, fine.
      20    exceptions, and if you obtain the exceptions, you       20   A Yes.
      21    are required to wear a mask, aren't you?                21   Q And how does the vaccination percentage of Purdue
      22   A At IU?                                                 22    vary, if it does, from IU's?
      23   Q Yes.                                                   23        MS. RICCHIUTO: Objection, out of scope, no
      24   A Yes.                                                   24    foundation.
      25   Q And at Purdue, however, intends to have little or      25   A You need to ask Purdue. I do not know.



                                                                                  30 (Pages 117 to 120)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 31 of 34
                                                 Page 121                                                      Page 122
       1   Q The next factor was the number and severity of         1        MS. RICCHIUTO: Objection, out of scope, no
       2    local and campus cases. Is that an appropriate          2    foundation.
       3    consideration for the policy?                           3   Q From the COVID infections.
       4   A Yes.                                                   4   A I don't know.
       5   Q And how does IU's numbers and severity of campus       5   Q And then the next is the latest scientific
       6    cases differ from Purdue's?                             6    information relevant to variants and the risks they
       7       MS. RICCHIUTO: Objection, out of scope, no           7    pose.
       8    foundation.                                             8        Is that a suitable and appropriate
       9   A They cannot be compared. We do different testing.      9    consideration in determining the policy that should
      10   Q What testing do they do and what testing do you do    10    be pursued with respect to the COVID-19 virus?
      11    that is different?                                     11   A Yes.
      12       MS. RICCHIUTO: Objection, out of scope, no          12   Q Now, that would be the same, wouldn't it, for both
      13    foundation.                                            13    Purdue and IU, that we're talking about scientific
      14   A I can't speak to the details of Purdue's testing,     14    information that would -- about variants or the
      15    but I know the volume of our testing is                15    risks, that would be generally available
      16    significantly higher.                                  16    information?
      17   Q So do you know whether they use the same test that    17   A Yes.
      18    you use?                                               18        MS. RICCHIUTO: Objection, out of scope.
      19       MS. RICCHIUTO: Objection, out of scope.             19   A Yes.
      20   A I can give you my belief. I think that they use a     20   Q And next is -- it looks like they would also --
      21    PCR test. I don't know that it's the same as ours,     21    they also considered the unique environments that
      22    but I think they've also used antigen tests. So,       22    are densely populated and involve many individuals
      23    no, I think some of the tests they do might be         23    congregating together indoors for a prolonged
      24    antigen and require nasal swabbing.                    24    period of time in determining the risk.
      25   Q Have they had any deaths of Purdue students?          25        That would be an appropriate consideration


                                                 Page 123                                                      Page 124
       1    also?                                                   1   A I think there are differences that they list right
       2        MS. RICCHIUTO: Object to form.                      2    here between IU and Purdue.
       3   A Yes.                                                   3   Q And what would that be?
       4   Q Is there a significant difference in the density of    4   A Well, it seems that Purdue is requiring people to
       5    population between Purdue and IU or the frequency       5    submit valid proof. We are not. It also says
       6    of individuals congregating indoors for long            6    that -- I mean, that would be different.
       7    periods?                                                7   Q But I asked you specifically about they're
       8        MS. RICCHIUTO: Out of scope, no foundation.         8    encouraging their students to become vaccinated and
       9   A I would guess not, but I don't know the details of     9    IU is also; is that correct?
      10    Purdue to answer you.                                  10   A Yes. Those things are the same.
      11        (Deposition Exhibit 17 marked.)                    11   Q However, it is also true that they are not
      12   Q I show you what's been marked as Exhibit 17, and      12    mandating that their students become vaccinated?
      13    this we also obtained from their website, Purdue's     13        MS. RICCHIUTO: Out of scope.
      14    website, which was linked to the adoption of the       14   A That is true, yes.
      15    policy by their board of trustees that is reflected    15   Q Now, they say something here as one of the reasons,
      16    in Exhibit 16.                                         16    they say, "Our commitment to personal choice
      17        I'd invite you to read it, please. If you          17    remain."
      18    turn to the third page, they will continue to, as I    18        Does IU share in a commitment to personal
      19    understand what they've said here, and correct me      19    choice of the students?
      20    if I'm wrong, they will continue to encourage          20        MS. RICCHIUTO: Objection, out of scope, lack
      21    people to -- their students to become vaccinated.      21    of foundation.
      22    And, of course, IU is doing that; right?               22   A I think we would view personal choice different.
      23   A Well, they're --                                      23   Q How would you view it?
      24        MS. RICCHIUTO: Objection, out of scope, no         24   A Students can still choose whether to get vaccinated
      25    foundation.                                            25    or not.



                                                                               31 (Pages 121 to 124)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 32 of 34
                                                        Page 125                                               Page 126
       1   Q At IU and remain at IU?                                1        MS. RICCHIUTO: Objection, lack of personal
       2   A That was not what I was asked. But no, they can        2    knowledge by this witness.
       3    choose, however, to get vaccinated or not. We           3   A It makes a lot of claims about the Protect the
       4    believe that's a choice.                                4    Purdue Pledge, and I don't know exactly what that
       5   Q But Purdue, if somebody does not get vaccinated,       5    involves.
       6    they're not kicked out of Purdue, are they?             6   Q You think it involves kicking them out of campus if
       7   A That's a different choice.                             7    they don't get vaccinated?
       8        MS. RICCHIUTO: Objection, out of scope.             8        MS. RICCHIUTO: Objection, out of scope, lack
       9   Q But at IU, you are kicked out?                         9    of personal knowledge, lack of foundation, calls
      10        MS. RICCHIUTO: Object to form.                     10    for speculation.
      11   A That is not what you asked. You asked me if they      11   A I think it involves kicking them out of school if
      12    have a choice.                                         12    they don't follow other rules related to COVID, and
      13   Q I know, but I'm asking another question, okay.        13    I'm pretty sure they have.
      14   A Oh, well, then, please, I'm sorry, ask me that        14   Q I was just asking about the vaccination mandate.
      15    question again.                                        15    You don't need to tell me about other things,
      16   Q Purdue, while encouraging vaccinations, does not      16    honestly. This -- we can go to lunch. You
      17    kick people out if they don't get vaccinated; is       17    understood my question. You're a very bright guy.
      18    that correct?                                          18        MS. RICCHIUTO: Objection, argumentative.
      19        MS. RICCHIUTO: Objection, out of scope.            19   A I actually think that was insulting. That was not
      20   A I think if they don't get vaccinated but follow all   20    the question I believe I was asked. I believe I
      21    of their other rules, such as those listed here, I     21    was asked if they could get kicked out for -- I
      22    believe that that is true. But that's Purdue, not      22    don't remember the exact question.
      23    IU, and I can't speak to it.                           23   Q Failure to become vaccinated.
      24   Q Well, it says it right here. Does it say that they    24   A Then I don't --
      25    get kicked out if they're not vaccinated?              25        MS. RICCHIUTO: Objection --


                                                        Page 127                                               Page 128
       1   A -- know.                                               1    question you asked me. You said does IU have a
       2        MS. RICCHIUTO: -- out of scope, lack of             2    different view -- does IU not have the same
       3    personal knowledge.                                     3    commitment to personal choice, and I think I
       4   Q You don't know?                                        4    responded, we view choice differently.
       5   A I don't know if they will. I assume, according to      5   Q Okay. All right, choice differently.
       6    this, not, but I also think that there's a lot of       6   A Or a different choice.
       7    legal words in here about making decisions based on     7   Q Do you consider that the severe consequences that
       8    how things go.                                          8    will flow from failing to choose what IU is
       9   Q And but at IU, if you don't get vaccinated and         9    mandating, you think that's coercion?
      10    don't get either of the exemptions, you are subject    10       MS. RICCHIUTO: Objection to the extent it
      11    to being virtually expelled by the consequences of     11    calls for a legal conclusion, out of scope, no
      12    cancellation of your classes and all the other         12    foundation for this witness.
      13    things we talked about earlier; is that correct?       13   A I guess it depends what you mean by "coercion."
      14        MS. RICCHIUTO: Object to form.                     14   Q Do you consider that a free and voluntary choice?
      15   Q Well, let me finish --                                15       MS. RICCHIUTO: Same objections.
      16        MS. RICCHIUTO: Asked and answered.                 16   A Yes.
      17   Q Let me finish my question, okay. I think you heard    17   Q Oh, so there's no value in going to IU or getting
      18    it. Go ahead.                                          18    an IU education or getting the degree that you are
      19   A If they choose not to get vaccinated or file and      19    maybe within two -- Ph.D.s, you're maybe within a
      20    have an approved exemption, then yes.                  20    semester of getting, you just think that is not
      21   Q And my questioning on that flowed from your           21    coercive in its effect on students like that?
      22    statement about where Purdue said our commitment to    22       MS. RICCHIUTO: Objection to form, misstates
      23    personal choice. You said you just viewed the          23    testimony.
      24    choice differently; is that right?                     24   A I don't believe that that's what you asked me
      25   A Well, I think it -- I don't think that was the        25    originally. You said is it a free choice, and I


                                                                               32 (Pages 125 to 128)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 33 of 34
                                                         Page 129                                               Page 130
       1      said yes.                                              1    their head and say, if you choose one that I don't
       2     Q Okay. Well, how about answer this question I just     2    like, then I'm going to pull the trigger; and the
       3      asked you.                                             3    other one, if you choose the other one, I won't
       4     A I'm sorry, then, could you ask that one again? I      4    pull the trigger, do you consider that coercive?
       5      was still thinking about the previous question.        5       MS. RICCHIUTO: Objection, hypothetical, out
       6          MR. BOPP: Please.                                  6    of scope, no relationship to the facts of this
       7          (Record read.)                                     7    case.
       8     A Could you read -- there's two parts of that           8   A No, if that's your definition of coercive, then
       9      question. I'm happy to respond to both of them         9    this is not coercive.
      10      individually. If I can wrap my head around the        10       MR. BOPP: Okay. Thank you. Enjoyed it.
      11      thing, so if you don't mind asking the first part.    11       MS. RICCHIUTO: Read and sign.
      12      I think it was, do I think there's no value. No,      12       (The deposition concluded at 12:40 p.m.)
      13      of course, I think there's value in getting an        13
      14      education.                                            14
      15          What was the second part?                         15
      16          (Record read.)                                    16
      17     A Do I think that that is -- again, what does that     17
      18      mean by "coercive"?                                   18
      19     Q You don't know what the word "coercive" means?       19
      20          MS. RICCHIUTO: Objection, argumentative.          20
      21     A I do not know what the word "coercive" means.        21
      22     Q How would you define it?                             22
      23     A I don't think it's forcing people. I think they      23
      24      have a choice.                                        24
      25     Q So if you give somebody a choice and put a gun to    25


                                                         Page 131                                               Page 132
       1          UNITED STATES DISTRICT COURT                       1   STATE OF INDIANA
                  NORTHERN DISTRICT OF INDIANA
       2                                                             2   COUNTY OF HENDRICKS
       3                                                             3
           RYAN KLAASSEN, JAIME CARINI, )
       4   D.J.B. by and through his )                               4         I, Debbi S. Austin, a Notary Public in and for
           next friend and father, )
       5   Daniel G. Baumgartner, ASHLEE)                            5   said county and state, do hereby certify that the
           MORRIS, SETH CROWDER, MACEY )                             6   deponent herein was by me first duly sworn to tell the
       6   POLICKA, MARGARET ROTH, and )
           NATALIE SPERAZZA,               )                         7   truth, the whole truth, and nothing but the truth in
       7                      )
                   Plaintiffs, )
                                                                     8   the aforementioned matter;
       8                      )                                      9         That the foregoing deposition was taken on
                 -v-            ) CASE NO.
       9                      ) 1:21-cv-238-DRL-SLC                 10   behalf of the Plaintiffs; that said deposition was
           THE TRUSTEES OF INDIANA )                                11   taken at the time and place heretofore mentioned
      10   UNIVERSITY,                 )
                              )                                     12   between 8:59 a.m. and 12:40 p.m.;
      11           Defendant.      )
      12                                                            13         That said deposition was taken down in
      13             Job No. 163718                                 14   stenograph notes and afterwards reduced to typewriting
      14
                 I, AARON EDWARD CARROLL, M.D., state that I        15   under my direction; and that the typewritten
      15   have read the foregoing transcript of the testimony
           given by me at my deposition on July 8, 2021, and that
                                                                    16   transcript is a true record of the testimony given by
      16   said transcript constitutes a true and correct record    17   said deponent;
           of the testimony given by me at said deposition except
      17   as I have so indicated on the errata sheets provided     18         And thereafter presented to said witness for
           herein.                                                  19   signature; that this certificate does not purport to
      18
      19                                                            20   acknowledge or verify the signature hereto of the
      20                   _________________________
                           AARON EDWARD CARROLL, M.D.               21   deponent.
      21                                                            22         I do further certify that I am a disinterested
      22
      23         STEWART RICHARDSON & ASSOCIATES                    23   person in this cause of action; that I am not a
                 Registered Professional Reporters
      24         One Indiana Square, Suite 2425
                                                                    24   relative of the attorneys for any of the parties.
                   Indianapolis, IN 46204                           25
      25               (800)869-0873


                                                                                33 (Pages 129 to 132)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-30 filed 07/12/21 page 34 of 34
                                               Page 133
       1        IN WITNESS WHEREOF, I have hereunto set my
       2   hand and affixed my notarial seal this 9th day of
       3   July, 2021.
       4
       5
       6
       7
       8
       9
      10             ___________________________________
      11             Debbi S. Austin, Notary Public
      12
      13
      14   My Commission Expires:
           July 13, 2023
      15
      16   Job No. 163718
      17
      18
      19
      20
      21
      22
      23
      24
      25




                                                               34 (Page 133)
